       ENVIRONMENTAL
                   ASSESSMENT
NATIONAL
       POLICYONUSE OF BAIT IN HUNTING
    ON NATIONAL
              FORESTSYSTEM  LANDS




                     Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
                                                                  TABLE OF CONTENTS

Introduction             •.............                 , ... , .................................                                    1

Proposed          Action ................................................                                                            3

Purpose         and Need ...............................................                                                             5

Scope ...................•....•.................................                                                                     6

Issues        and Concerns ............................................                                                             6

Alternatives            .....      , .............................................                                                  7·

       Alternative              1. ............................                                   : .. ; .............              9

       Alternative              2 ..............................................                                                    9

       Alternative              3 ......................................                                                , .....   ;. 9

       Alternative              4 ..............................................                                                    ll

Affected         Environment              ...........................................                                               11

Environmental               Consequences               ......................•..............                                        12

Appendix A Responses                         to Public             Comments .......                 ; ...............               Attached

Appendix         B Biological                  Evaluation               with         Concurrence            Letters.,.,.Attached

Appendix         C Wyoming Hunting                        Regulations                   (1994/1995)         ............            Attached.

Appendix         D     Forest         Service           Closure            Order         (March 1995) ..........                   Attached

Appendix         E     Wyoming Game and Fish Commission/Forest                Service
                       Memorandum of Understand;lng •.............•..........                                                      Attached




                                                                                                                                                 i
                                                                                                                                                .I!
                                                                                                                                                 I


                                                                                               Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
-1.   INTRODUCTION

This Environmental Assessment (EA) considers a proposed national policy
regarding baiting of resident game_for hunting purposes on National F_orest
System (NFS) lands.   Resident game is defined as those wildlife  for which the
State has the primary' management authority  (as contrasted with waterfowl for
which the U.S. Fish and Wildlife Service has the primary management
authority).·

 STATEANDFEDERALAUTHORITY

 Consideration    of a proposal involving a hunting practice   on NFS lands requires
 an understanding    of the respective  roles of States and the Federal government
 in the regulation    of hunting and hunting practices.

 Since 1897,      the general civil and criminal jurisdiction     of States has extended
 to Federal     land reserved as national forests    (16 USC 480).    Federal land
 management     statutes   since that time have specifically   acknowledged the Stat.es'
 traditional      role in managing fish and wildlife    on Federal lands.

 The Multiple-Use Sustained-Yield    Act of 1960, (MUSYA)which imposed multiple
 use requirements on management of forest resources,      reserved the States' role
 in managing the wildlife   resources in national  forests:

      "It is the policy of Congress that the national forests are established- and
      shall be administered  for [multiple usesr ....       Nothing herein shall be
      construed as affecting  the jurisdiction    or responsibilities   of the several
      States with respect to wildlife    and fish on the national forests."

 The.Wilderness      Act, enacted in 1964, also addressed     State   wildlife
 responsibilities,       at 16 USC 1133(d)(8):

      "Nothing in this chapter shall be construed as affecting      the jurisdiction
      or responsibilities      of the several States with respect to wildlife    and fish
      in the national     forests."

 The National Forest Management Act of 1976 (NFMA), which requires the
 development of: land management plans for the national forests,  expressly
 incorporated the Multiple-Use SustainedcYield  Act. Forest plans are to be
 developed and maintained "in accordance with the Multiple-Use,   Sustained-Yield
 Act of 1960 .•..    • (16 USC 1604(e)(l)).
                                                                                                   l
 Congress again specifically   recognized that States'   existing responsibility for               I

                                                                                                   I
 wildlife  and hunting and fishing on national   forests shall not be changed when
 it enacted the Federal Land Policy .and Management Act of 1976, another land use
-planning statute   affecting NFS lands and lands managed by the Department of the                 i
 Interior:                                                                                         I
                                                                                                   I
      "[N]othing in the Act shall be construed as authorizing       the Secretary
      concerned to require federal permits to hunt and fish on . . . lands in the
      National Forest System ...       or as enlarging or diminishing the
                                                                                                   I
      responsibility   or the authority   of the States for management of fish and
      resident wildlife"    (43 USC 1732.)




                                           l

                                                   Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
These statutes       recognized the States'        responsibilities     and·authorities      on NFS
lands, but did not make them paramount.                The statutes    did not change the fact
that States'      rights to regulate wildlife          have always been subject to the
Constitutional       provision giving Congress the authority            to "make all needful
Rules and Regulations         respecting    the Territory      or other Property belonging to
the United States.•          U.S. Constitution,       Art. IV, sec. 3, cl.2.        "The Power over
the public land thus entrusted           to Congress is without limi.tations."            California
Coastal Co1111'nv. Granite Rock, 480 U.S. 572, 580 (1987) (internal                     quote marks
and citations       omitted.)     Therefore, where Congress has enacted legislation
respecting     its lands, any conflict         between such legislation       and the States'
rights to regulate wildlife           is resolved in favor of the Federal government.·.

Federal law that shape the Forest Service's role in the regulation                     of hunting
within the National Forest System started with the Organic_ Act:

     "The Secretary of Agriculture       shall make pr.ovisions for the protection
     against destruction     by fire and depredations    upon ·the public forests and
     national  forests   .•.    ; and he may make such rules and regulations       and
     establish  such service as will insure the objects of such reservations,
     namely to regulate their occupancy and use and to preserve the forests
     thereon from des.truction;     ....     "(16 USC 551.)

 Other statutes    have application    as well.    The MUSYAprovides that the national
 forests are to be administered       for "multiple use,• including for "recreation,
 ...    watershed, and wildlife      and fish purposes."       16 USC 475. The NFMA
 provides that guidelines     for forest plans shall "provide for diversity        of plant
 and animal communities based on the suitability           and capability  of the specific
 land area in order to meet overall multiple-use           objectives,"   16 USC 1604
 (g)(3)(B).     NFMAregulations     provide that "[f]ish and wildlife      habitat shall be
 managed to maintain viable populations         of existing native and desired
 non-native   vertebrate  species in the planning area.•

  The Endangered Species Act (ESA) requires that Federal agencies •utilize          their
  authorities     in furtherance   of the [ESA] by carrying out.programs for the
  conservation     of endangered species and threatened    species ...   " and ensure
  that any action •authorized,        funded or carried out by [a Federal] agency is not
· likely to jeopardize       the continued existence of any endangered species or
  threatened·species      or result in the destruction   or adverse modification  of
  habitat     of such species.•    16 USC 1526 (a) (1), 920. Other Federal statutes,
  such as the Clean Water Act, may be relevant.

 The State of Wyoming can be used as an example of how the proposed policy would
 work. Through Memorandums of'Understanding       with both the U.S. Fish and
 Wildlife Agency and the State of Wyoming.Game and Fish Commission (Appendix C),
 .the Forest Service consulted with the U.S. Fish and Wildlife Service and the
 Wyoming G-     and Fish Commission to develop State regulations·    that would
  adequately protect threatened   and endangered species, especially     the grizzly
 bear.    The Wyoming State regulations  prohibit   the placement of bait for the
 hunting of black bear in management area 25 (North Absaroka) and management
  area 26 (South Absaroka) to protect grizzly bears, and have prohibited        the
 placement of baits in the designated recovery area for grizzly bears.

 The statutory    authority does not have to authorize specific action; see Hunt v.
 United States,    278 U.S. 200 (1928) (the general language of the Organic Act to




                                              2

                                                       Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
.,.   protect  forest resources  was sufficient            authority     for the Forest       Service to
      kill deer overbrowsing national     forest          vegetation,     notwithstanding       such action
      was contrary   to State game laws).                                 ·

      In sUD11ary, the Forest Service 1s not to interfere     with State game regulations,
      except when the exercise   of.the Forest Service's   statutory    authority     to protect
      forest resources  and uses and to administer    the national   forests    for multiple
      uses requires State regulations   to be overridden.     This principle      limits the
      scope of the proposed action and the alternatives     in this Environmental
      Assessment.

      2.          ACTION
           PROPOSED

      The proposed action is a Forest Service Manual (FSM) proposed policy on .'the use
      of bait in hunting on NFS lands.   The proposed policy is a ·slight modification
      of the April 14, 1994 proposal and differs   only·for purposes of clarity  and
      consistency  of application.  The proposed policy is:

           "2643 - APPLICABILITY
                               OF STATEFISH ANDWILDLIFELAWSANDREGULATIONS,
           The Forest Service actively      cooperates in the development of State fish and
           wildlife   laws and regulations    and may assist in the enforcement of State
           fish and wildlife   laws on National Forest System lands.      Pursuant to FSM
           2610, Regional Foresters     shall ensure that memorandums with State fish and
           wildlife   agencies recognize the role of the Forest Service in cooperating
           in the development of State fish and wildlife      laws and regulations,
           especially   those addressing hunting, fishing,    and trapping as they would
           apply to occupancy and use of National Forest System lands.               ·

           "2643.1      - Hunting, Fishing, and Trapping Regulations.       Hunting, fishing,
           and trapping of fish and wildlife     and associated   practices    on National
           Forest System lands are subject to State fish and wildlife          laws and
           regulations,     unless one or both of the following apply:

                 1.   State   fish   and wildlife       laws and regulations       conflict    with Federal
                 laws; or

                2. State laws and regulations    would permit activities      that conflict
                with land and resource managemen~ responsibilities       of the Forest
                Service or that are inconsistent   with direction   in forest plans.

           "2643.12 - Use of Bait for Resident Game Hunting.                   The use of bait for the
           purpose of· taking resident game on .National Forest                System lands is a
           hunting practice.

           The practice     is prohibited     on National Forest System lands where State
           hunting regulations       prohibit   its use.   Where States permit the use of bait
           for attracting      resident    game, this activity    is allowed on National Forest.
           System lands, subject to State hunting.laws            and regulation,     unless the
           authorized    officer    determines on a site-specific       basis that there is a need
           to prohibit    or restrict      the practice.   A site-specific     restriction   or
           prohibition    on baiting     is appropriate   when the authorized      officer
           determines    that one or more of the following circumstances             exists:




                                                    3

                                                                 Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
          a. The State laws and regulations           on placement of bait are not
          adequate to protect forest land, other resources,             or users in a
          particular    location.      The determination     of the adequacy of State laws
          and regulations      shall be based on consideration       of the likely impact
          of baiting on such matters as water qualit)',           public health and safety,
          the potential     for litter,    sanitation    problems, or the potential   to
          threaten the viability        of wildlife;

          b. The effects of baiting are inconsistent           with direction        in the
          applicable forest plan; or

          c. The State laws and regulations        conflict    with Federal        law, such as
          the Endangered Species Act.

"Where the authorized officer determines that baiting           should be restricted           or
prohibited, the following actions are necessary:

          a. The officer shall immediately        inform the State       fish   and wildlife
          agency of the determination; and

          b. If, after consultation    and coordination, the State is unable to
          resolve the matter with the Forest Service, the authorized     officer
          shall c_lose the area to baiting or otherwise restrict  baiting by
          issuing an order pursuant to Part 261 of Title 36 of the Code of
          Federal Regulations  (36 CFR Part 261).

          Where the hunting season is underway and it would be impracticable         to
          issue an order to close an area to baiting,     the authorized officer
          shall take such measures as appropriate     and practicable    to ensure
          consistency    with forest plan management direction;     compliance with
          Federal laws, orders, and regulations;     and protection    of forest users
          and resources.     For example, the officer might close a road or gate to
          restrict   access.

    "Closure of an area to baiting is not the only way to address the practice
    of baiting.    It is expected that land managers as part of their day-to-day
    management of National Forest System lands and resources will be cognizant
    of· the effects of hunting activities  and take such proactive measures as
    may be necessary to ensure resource protection,     Also,hunter education
    programs could be implemented in consultation   with the State agencies.

"The policy in this section,     in and of .itself, does not compel an authorized
officer  to undertake a specific    decision to allow baiting on National Forest
System lands in those States where the practice.is      permitted,

"Nothing in this section shall be construed       to affect    valid    existing     treaty
rights of American Indian Tribes.

"For the purposes of this section and to assure consistency     in coordination   of
national  forest wildlife  matters with State agencies,  the authorized   officer  is
the Regional Forester or Forest Supervisor responsible    for executing
memorandums of understanding    with the State wildlife agency (FSM 2610)."




                                         4

                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
.    3.   PUUOSE ANDNEED
'
     The purpose of the proposed policy is to clarify           that baiting    is a hunting
     method which is authorized by the States and regulated by the States,               as well
     as to establish    procedures that will be used by the Forest Service when State
     regulations   conflict     with Federal laws, regulations,      and policies.     To the
     extent consistent      with Federal resource protection      interests,    States should be
     unhindered in their management of wildlife.         There is a need to ensure that
     State regulations    -governing baiting protect Federal resources,          and, failing
     sufficient   State protection,     that the Forest Service provide such protection.

     The purpose of the proposed action is to establish   one process, and one set of
     criteria  throughout the National Forest System to determine with which the
     Forest Service will take action to protect Federal interests.      The proposed
     policy would provide the Agency with administrative   procedures that can be
     applied consistently  on a case-by-case  basis when State regulations   conflict
     with the Agency's mandate to manage NFS resources.    These procedures would
     apply to all baiting practices   used for hunting.

      The legal responsibility       of the Forest Service to manage and protect natural
      resources on NFS lands and the States'        role in regulating    hunting occasionally
      result in situations       where State hunting regulations    need mitigation    or
      clarification      to protect natural resource values on NFS lands.        The fish and
     wildlife      agencies in the States of Alaska, Idaho, Maine, Michigan, Minnesota,
     New Hampshire, Utah, Washington, Wisconsin, and Wyoming authorize baiting as a
     method of hunting black bears and have regulations          controlling    this practice .
    . In the past, the Forest Service on occasion issued special use permits, but
      recently has not issued special use permits to regulate baiting in these
      States.                                    ·

    In Wyoming, baiting for black bear has occurred since before national     forests
    were established.   Until 1993, the State of Wyoming had no regulations    covering
    the placement and removal of baits.     The Forest Service issued special use
    permits since the 1960's to regulate the placement and removal of baits on the
    following forests:   Bighorn, llridger, Cache, Caribou, Medicine l!ow, Shoshone,
    Targhee, Teton, and Wasatch.

     The practice   of issuing special use permits for bear baiting resulted in the
     direct Federal_control     of a hunting practice    that now may not be appropriate
     given the legal responsibili-ties     of the State of Wyoming and the fact that
     Wyoming now regulates    baiting.    This situation    in Wyoming, and in the past in
     other States where the Forest Service had issued special use permits, has
     resulted   in a need to develop· .a consistent    approach to the Forest Service role
     in the regulation    of baiting that is sensitive      to rights of States to regulate
    .~nthg.                                                                  .

    In early 1992, the regional foresters      with authority  over national   forests in
    Wyoming decided to halt the practice.-in     that State of issuing special use
    permits for bear baiting.      As the State of Wyoming had no regulations      at the
    time governing bear baiting,     the regional foresters   decide·d to issue a closure
    order prohibiting   bear baiting except as allowed pursuant to a closure order
    which set conditions    governing where baits could be placed.      The Friends of the
    l!ow and the Fund for Animals sued the Forest Service over the procedures under
    which Forest Service regulation     changed from issuing special use permits to the




                                              5


                                                        Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
 closure order and concerns regarding th·e viability            of black bear in Wyoming.
 The parties    settled   upon the Forest Service's      decision to prepare an EA on
 issuing or not issuing special use permits to regulate baiting.               The EA was
 prepared and made available          for public comments in spring 1993. Following
 receipt of numerous comments and the threat of another suit, the Deputy Chief
 for ~he National Forest System decided that a national              policy on baiting was
 needed.     Pending.issuance       of such a policy, baiting was banned on NFS lands in
 Wyoming. That ban, doc111Dentedby regional forester             closure order
 02-94-04/04-00-042,       is still    in place.

 4.   SCOPE

This EA discloses     the environmental consequences of implementing the proposed
action and alternatives     to that action.     The decision pending is whether or not
to adopt the proposed policy which would eliminate special· use permits for
placing baits on NFS lands, and specify the conditions          that area closures would
be used to override State regulations       t.o protect Federal interests.       The scope
of the proposed action, and the other alternatives         considered,    is limited by
the principle    that State regulation   of hunting and hunting methods extends over
NFS lands.    It is not the intent of the Forest Service to evaluate the .merits
of this hunting method through this EA. The Forest Service's            interest    is
ensuring it carries out its statutory       duties.    In the absence of Federal
concerns, issues regarding the merits of baiting are for the States to
address.    Publication   of a final policy would lift the current .ban on bear
baiting on NFS lands in Wyoming.

 5.   ISSUES ANDCONCERNS

On April 14, 1994, the Forest Service published     the proposed policy, with a
request for public comments in the Federal Register (59 FR 17758).         A summary
of the co11111entsand the Forest Service's  responses to them are included in
Appendix A. The Forest Service received 1,249 letters       from individuals      and
organizations  in 46 States.    Eighty-six percent were from individual      citizens
and 29 State agencies commented.

The primary issues as identified  in Appendix A are: 1) a request for an
Environmental Assessment (EA) or an Environmental Impact Statement (EIS),                   2)
whether special use permits should be issued for bear baits,  and 3) State
versus Federal jurisdiction.

 Regarding the issue of preparing an EA or an EIS, the Forest Service, in the
 April 14, 1994, Federal Register notice, had proposed tha.t the proposed action.
 could be categorically     excluded from National Environmental Policy Act (NEPA)
 documentation.      Rased on comments received,  the Agency decided to prepare an EA
  to analyze the environmental consequences of the proposed policy and other ·
·reasonable   alternatives.

The majority of comments were outside the scope of the proposal and requested
actions that are beyond the responsibilities      of the Forest Service.     For
example, many of the comments focused on the ethics of the practice        of baiting;
effects   on animal populations  and behavior; banning bear baiting;     potential
conditioning   of animals to hlllDan food; reducing errors in what is killed,      such
as not killing   sows with cubs; and poaching.     These topics are .beyond the scope
of the decision to be made. These issues are clearly within the States'




                                          6

                                                 Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
purview.  The Forest Service's  interest, defined      by its    statutory     authority.,      is
in the management of NFS resources and uses.

Numerous comments were received regarding the issuance of special use permits
for bear baiting.   These comments, and comments that States should regulate
hunting methods, are within the scope of the analysis.    The majority of
respondents who commented on the issuance of special use permits supported
eliminating them for individual hunters using bear bait on. NFS lands.

6.   ALTERNATIVES

The alternatives    address the issues of special use permits and State versus
Federal jurisdiction.      The issue of the need for an EA or EIS was addressed by
the preparation    of this Environmental Assessment.    The purpose of this EA is to.
disclose   the environmental effec•ts of the proposed action and alternatives,    and
to determine whether an EIS is necessary.      After the disclosure  of the
environmental effects in the EA, the Fo.rest Service will have tci determine if
the proposed action will have significant     environmental effects.   If not, the
Forest Service will prepare a Finding of No Significant      lmpact (FONSI). If so,
the Forest Service will prepare an EIS if the Agency wants to continue with
this course of action.
The following describes the requirements     that were included in the special use
permits being issued by the Forest Service in Wyoming and the requirements      of
State regulations    that are now in place.   This is to provide information on
similar.ities  and the differences  of the requirements   to foster better
understanding   of the effects of the alternatives.

Prior to the de~elopment of baiting requirements by the Forest Service
Interaountain   Region in 1992, the State of Wyomingdid not restrict         the
placement of bait for hunting black bear.        In the 1993/94 and 1994/95 hunting
regulations,   the State of Wyoming, in cooperation with t.he Forest Service and
the U.S. Fish and Wildlife Service, incorporated        baiting restrictions   within
the State's   regulatory    framework to adequately address the protection      of
endangered species,      specifically the grizzly bear.        ·

FORESTSERVICESPECIALUSE PERMITREQUIREMENTS

The terms and conditions    imposed by the permits.were   designed to protect water
quality and recreational    experiences by keeping baits away from water, trails,
trail heads, campgrounds, and roads.     The permits also required baits to be
removed to eliminate accumulations of·litter     or garbage .. While there were some
minor differences    in the requirements between forests,   the requirements  for
baits were basically    as follows:
     "Individual  bait stations will be at least 1 mile apart and located at
     least 100 yards from water and 200 yards from any road or trail.    (This
     requirement covered things like campgrounds, pic.nic grounds, and
     trailheads.)
     "Each bait station must be tagged or otherwise visibly          posted within       50
     feet with the name and address of the permittee.




                                        7

                                                Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
    "All stations will generally     be separated     by 1 mile,      with no more than one
    bait site per square mile.

    "The area must be cleaned up as required         by the District        Ranger within      10
    days after the close of the season.

    "Use of plant matter for bait is encouraged.   Bait stations   shall consist
    of no more than 25,pounds of animal parts.   No animal carcasses    will be
    used (Bridger-Teton  only).

    "Baiting   with contagiously   diseased   animals    is.prohibited."

WYOMING
      STATEREGULATIONS

Bait is defined by Wyoming regulations     as •a nontoxic biodegradable  substance,
not to exceed 200 pounds, enclosed in a rigid container of wood, metal, or
plastic  no larger than 8 cubic feet.     Holes in containers  shall be smooth and
not constructed   to function as a trap."

Requirements   for placement   of the baits   are as follows:

    "Identification  of Baits.  The hunter's name and/or.the name of the person
    placing the bait and hisjher address and telephone number must be legible
    and permanently affixed to, or painted on, the outside of the container."

    "Placeaent of Baits.    No baits will be placed in the hunt area more than
    seven days before the opening day of the spring bear special archery season
    within the hunt area in which the bait is placed.         Baits must be placed not
    less than 200 yards from water, including permanent and ephemeral streams,
    lakes, and permanent ponds; not less than 200 yards from roads and pack
    trail •; and not less than one-half mile from developed campgrounds and
    picnic grounds or buildings.      Bait density shall be no more than one per
    square mile.   Prior to placing baits on NFS lands, public lands
    administered  by the Bureau of Land Management, or lands owned by the
    Wyoming Game and Fish Department, persons are required to provide a written
    description, of the location of the bait to the district         ranger, area
    manager, or district   supervisor   in whose jurisdiction     the bait will be
    placed.•

    "Baits shall not be placed in area 25, area 26, [management areas
    designated as black bear hunting areas by the State of Wyoming] or within
    the designated recovery area for grizzly bears."

    "Baits placed more than seven days before the opening day of the spring
    bear special archery season will be considered litter.•

    "Nwaber of Bear Bait •. No hunter and/or person placing bear baits except
    commercial operators  shall place·more than two baits during any one time
    period."

    "Bait Removal. All containers   and bait materials must be removed no more
    than seven days after the close of the season for which the bait was
    placed,   Containers and bait materials not so removed will be considered
    litter.   The person who placed the bait and/or whose name appears on the




                                         8


                                                    Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
    container   will. be responsible   for its   removal.    Bu.rial does not constitute
    removal.•

    "The person placing the bait shall immediately report use of a bait by a
    grizzly bear to the Wyoming Game and Fish Department or the U.S. Fish and
    Wildlife  Service."

    "Prohibited  Bait . .No big game animals, game birds, game fish, protected
    animals, protected birds, small game animals, or parts thereof shall be
    placed or utilized   as bear bait.  Any attractant  other than that specified
    as bait is prohibited."

    "Other Regulations.    Violations  of Forest Service and Bureau of Land
    Management regulations   on the placement of baits and littering  are
    violations of this Wyoming Game and Fish Commission regulation.".

RANGEOF REASONABLE
                 ALTERNATIVES

The following represents   a range of reasonable alternatives   to address the
scope of this environmental analysis,    and the issues of special use permits                 and
State versus Federal jurisdiction  .

  . . .ALTERNATIVE   1. Issue special use permits for non-commercial           hunters
       placing baits. on NFS lands in the State of Wyoming.

           Implementation of this alternative      would mean that the procedure of
           issuing special use permits to non-commercial hunters using bait would
          be re-initiated.in       Wyoming. These permits would be issued by the
           appropriate    district   ranger.· In other States where the Forest Service
           does not issue special use permits for the use of bait in hunting on
          .NFS lands, there will be no consistent      direction  regarding the use of
           area closures,     or other measures, to protect Federal resources and
          uses.

    ALTERNATIVE
              2.      Rely only on State    regulations     to regulate     baiting        on NFS
    lands.

          No action would be needed on the par•t of the Forest            Service     to
          implement this alternative.·

    ALTERNATIVE  3. This alternative    is the 'proposed action,   In summary, the
    proposed action states that special use permits shall not be issued for ·
    placing bait on NFS lands ·for hunting purposes.     The States are recognized
    as the proper agencies to administer baiting on NFS land.       If State agency
    regulations  on baiting are not adequate to protect national forest
    resources and values, and if necessary to protect Federal interests,
    closure orders would be issued.    This alternative   is a proposed Forest
    Service Manual direction,   which states:

   "2643 - APPLICABILITYOF STATEFISH ANDWILDLIFELAWSANDREGULATIONS,
   The Forest Service actively cooperates in the development of State fish and
   wildlife  laws and regulations    and may assist in the enforcement of State
   fish and wildlife    laws on National Forest System lands.    Pursuant to FSM
   2610, Regional.Foresters    shall ensure that memorandums with State fish and




                                        9


                                                   Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
wildlife   agencies recognize the role <?f the Forest Service in cooperating
in the development of State fish and wildlife    laws and regulations,
especially   those addressing hunting, fishing,  and trapping as they would
apply to occupancy and use of National Forest System lands.

"2643.1      - Hunting, Fishing, and Trapping Regulations.       Hunting, fishing,
and trapping of fish and wildlife     and associated   practices    on National
Forest System lands are subject to the State fish and wildlife           laws and
regulations,     unless one or both of the following apply:

      1. State   fish   and wildlife     laws and regulations           conflict     with Federal
      laws; or

      2. State laws and regulations    would permit activities      that conflict
      with land and resource management responsibilities       of the Forest
      Service or that are inconsistent   with forest plans.
"2643.12 - Use of Bait for Resident Game Hunting.        The use of bait as a
lure or attractant   for the purpose of taking resident game on National
Forest System lands is a hunting practice.

"The practice   is proh~bited       on National     Forest    System lands where State
hunting regulations   prohibit       its use.

"Where States permit the use of bait for attracting           resident game, this
activity     is allowed on National Forest System lands, subject to State
hunting laws and regulation,       unless the authorized officer determines on a
site-specific      basis that there is a need to prohibit      or restrict the
practice.      Baiting is permitted unless the authorized officer determines
that one or more of the following circumstances         exist:

     1. The State laws and regulations         on placement of bait are not
     adequate to protect forest land or other resources or users in a
     particular     location.    The adequacy of State laws and regulations      shall
     be based on consideration        of the likely impact of baiting on such
     matters as water quality,        public health and safety,    the potential  for
     litter,    sanitation    problems, or.the potential    to threaten the
     viability    of wildlife;

     2. The effects     of baiting,     are inconsistent        with the applicable         forest
     plan; or

     3. The State laws and regulat~ons             conflict    with Federal        law, such as
     the Endangered Species Act.

"Where the authorized     officer     determines     that. baiting     should be restricted
or prohibited:

     1. ·The officer  shall immediately inform ·the State                 fish     and wildlife
     agency of the .determination; and ·                                    ,

     2. If, after consultation   and coordination, the State is unable to
     resolve the matter with the Forest Service, the authorized    officer
     shall close the area to baiting or otherwise restrict  baiting by
     issuing an order pursuant to 36 CFR Part 261.




                                        10

                                                    Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
           Where the hunting season is underway, and it would be impracticable         to
            issue an order to close an area to baiting,     the authorized    officer
          .shall take such measures as appropriate    and practicable     to .ensure
           consistency    with forest plan management direction;    compliance with
           Federal laws, orders, and regulations;    and protection    of forest users
           and resources.     For example, the agency may close a road or gate to
           restrict   access.

     "Closure of an area to baiting is not the only way to address the practice
     of baiting.    It is expected that land managers, as part of their day-tosday
     management of National Forest System lands and resources,      will be cognizant
     of the effects of hunting activities    and take such proactive measures as
     may be necessary to ensure resource protection.      Programs such as hunte.r
     education could be implemented in consultation    with the State agencie~.
     "This policy, in and of itself,    does not compel an authorized officer   to
     undertake a specific   decision to allow baiting on National Forest System
     lands in those States where the practice    is permitted.

     "Nothing in this provision shall be construed         to affect     valid     existing
     treaty rights of American Indian Tribes.

     "For the purposes of this section and to assure consistency     in coordination
     of national forest wildlife  matters with State agencies,  the authorized
     officer is the Regional Forester or Forest Supervisor responsible     for
     executing memorandums of understanding  with the State wildlife    agency.•

     ALTERNATIVE
               4.     Do not issue   a national   policy   on baiting.           (No Action)

          Implementation of this alternative    would require the ban on bear
          baiting in Wyoming to remain.     This ban was implemented by regional
          foresters'   closure order number 02-94-04/04-00-042.     The Forest
          Service would continue to post notices _and enforce the closure.
          Outside Wyoming, baiting would be regulated,     if at all, only by the
          States.

MITIGATIONMEASURES
                 THATAPPLYTO THE ALTERNATIVES

Ensure that the Federal actions in the alternatives         do not adversely          affect
threatened or endangered species.

7.   AFFECTED
            ENVIRONMENT

 The environment affected by the proposed action is NFS lands in States that
 permit the uae of bait in the hunting of.resident       game. The proposed policy
 :will eliminate   the issuance of Forest Service special use permits for the use
.of bait for attracting     resident game, and provide site-specific   safeguards to
 address tho • e situations   where baiting would have an adverse site-specific
 effect on NFS resources or uses.       The proposed policy will apply to all NFS
 lands in every State which allows baiting practices       for numerous species.

The States that permit bear baiting on NFS lands are Alaska, Idaho, ·Maine,
Michigan, Minnesota, New Hampshire, Utah, Washington, Wisconsin, and Wyoming.
National Forest System lands in Wyoming are specifically  and uniquely affected
by the proposed change to eliminate the issuance of special use permits for the




                                        11

                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
 placement of bait as a hunting method, The specific   forests affected  are the
 Ashley, Bighorn, Bridger, Cache, Caribou, Medicine Bow, Shoshone, Targhee,
 Teton and Wasatch,   With regard to the criteria for using area closures and
 other aspects of the proposed policy, all NFS lands in States that allow the
 use of bait in hunting are affected.

 The environ11ental factors that are most likely to be affected by baiting are
 the potential     for garbage and litter;  water quality;  recreation  experiences
 associated    with roads; trails;   campgrounds; back country dispersed recreation;
 threatened,    endangered, and sensitive   species; and economics.

 GARBAGE/LITTER     and WATERQUALITY: The use of baits for hunting has the
 potential    to result in garbage and litter   on NFS lands if not properly
 regulated.     Forest.Service  special use permits required that baits be placed
 atleast    100 yards from water, and the Wyoming State regulations    require baits
 to be atleast     200 yards from water.   Both regulations reduce the potential
 effect that baits may have on water quality.

  RECREATION: Recreational     activities    on national forests -include hunting,
  fishing,   camping, hiking, horseback riding, wildlife       viewing, driving for
  pleasure,   cross country skiing, snowmobiling, and backpacking,           Many of these
_ activities   occur in conjunction with roads, trails,      trailheads,     campgrounds,
·and. in close proximity to water.        If not properly regulated,     baiting could have
  ~n impact on these activities.

 THREATENED,    ENDANGERED,  and SENSITIVE SPECIES: Threatened,    endangered, and
 sensitive    species are present within or near national forests.     Of the~e, the
 effects   of baiting are most significant   for grizzly bears, which are listed as
 a threatened    species,

 ECONOMICS: There are numerous outfitters  and guides who guide hunters on
 hunting trips and who generate personal income for themselves, as well as
 economic benefits to local co111Dunities,

 8.                 CONSEQUENCES
      ENVIB.OIIIIENTAL        ·

The proposed policy will have beneficial         environmental consequences in every
State that.allows        the use of bait for resident game hunting on NFS lands.      The
environ11ental consequences of the proposed policy will be that it will increase
the level of environ11ental protection       where baiting would have an adverse
site-specific       effect on NFS lands or- resources.    The policy mandates corrective
action through cooperative        effort with the States or through Federal action.·
The Forest Service is preparing a Biological Evaluation as part of an informal
consultation      process with the U.S. Fish and Wildlife Service on the proposed
national     policy.

Wyoming is the only State where special use .permits have been recently used to
regulate  the placement of bait for hunting, and so .the discussion of effects
with respect to the use, or not, of special use permits is limited to Wyoming.
The State of Wyoming developed baiting regulations    _in cooperation with the
Forest Service and the U.S. Fish and Wildlife Service, to adequately protect
endangered species.    The current Wyoming State regulations    provide an adequate
umbrella to regulate   the practice of baiting and to protect grizzly bear.      For
example, the 1995 Wyoming hunting regulations   prohibit   the placement .of bait in




                                          12

                                                   Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Hunting Area 25 (North Absaroka), Hunting Area 26 (South Absaroka)                     or within
the designated recovery area for grizzly bears.

Environmental conditions   in the other States will remain unchanged unless
subsequent closure orders issued pursuant to the policy are needed to protect
forest resources or users.    If such closures are issued, environmental  effects
would be eliminated.

For Alternative       1, issue the traditional         Forest Service spectal use permits in
Wyoming, but not elsewhere.             Special use permits would not substitute          for, but
would be in addition to Wyoming State regulations.                   In Wyoming garbage and··
litter    would be minimal as material has traditionally                been regulated by special
use permits and is now required by State regulation                  to be removed. Water
quality is protected as baits cannot be placed within 200 yards of water by
State regulations.         Recreation experiences are protected by requiring baits to
be placed away from trails,            roads, and campgrounds. ·There is a chance that
non-hunting recreationists           could encounter a bait and be offended by the sight
or smell.      This is expected to happen infrequently.                Because baits are widely
dispersed and temporary, threatened,              endangered, and sensitive       species may be
affected,·but      not adversely,       nor in a way that would jeopardize          them or their
habitat.      Protection    for grizzly bears would be provided through closure orders
in the recovery zone and other known grizzly habitat.                    There would be some
economic benefits        to outfitters      and guides and local communities as a result of
black bear hunting using baits.              Traditional    special use permits were issues to
keep baits at least 1 mile apart.              The impacts from baiting would be highly
localized     and minimal.      Under alternative        1, therefore,    cumulative impacts are
expected to be minimal.           In Wyoming, there may be inconsistencies            among
permits; in other States, State regulations                must be relied upon to protect
forest resources.

Under Alternatives     2 and 3, the environmental consequences of shifting         from the
Forest Service.issuing     special use permits for baiting in Wyoming to the State
Game and Fish Department administering        the program· (under the regulations
discussed in the Alternatives       section) would be negligible.     Baits must be in a
container,   thus reducing the chance of scattered       materials becoming a litter       or
garbage problem.     Bait and containers must also be removed following the hunt.
Baits cannot be larger than 200 pounds, putting a limit on how much material
can be used.    There would be some reduction in the potential        effects on water
quality as State regulations      require baits to be 100 yards farther from water
than the special use permits.        Baits must also be oneshalf mile from developed
campgrounds and picnic grounds under the State regulation,         rather than the 200
yards that had been required in the Forest Service special use permits.               This
reduces the chance that non-hunting recreationists         would encounter a bait.       The
distance fro • roads· and trails     is_ the same in the State of Wyoming regulations
as it has been in the special use permits.         Relative to the lifting    of the ban
on baiting in Wyoming, the Biological Evaluat"ion and Biological Opinion
previously  done on baiting     in Wyoming will be reviewed to determine adequacy
under these alternatives.     There would be some economi.c benefits      to outfitters
and guides and local communities as a result of black bear hunting using baits.

Alternative  2 does not guarantee that Federal interests     and resources will
always be protected    in all States that allow the practice   of baiting, and
adverse effects   are therefore   possible.  The Forest Service would have little
or no opportunity    to avoid cumulative impacts, but cµmulative impacts are




                                            13

                                                       Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
unlikely because baiting is temporary and highly localized.          Alternative     3, the
proposed policy, provides safeguards in all States allowing baiting.             In the
absence of sufficiently     protective State regulations,    the Forest Service will
take actions to protect NFS resources.      Where the authorized     Forest Service
officer   determines that there would be adverse direct or cumulative e·ffects on
NFS resources or user.s, the officer    is required   to take appropriate     action.
This alternative    provides the highest degree of protection     for the affected
enviroruaent.

Under Alternative   4, in Wyoming, the continuation       of the closure order on all
NFS lands would cause no effects,       cumulative or otherwise,    related to bear
baiting.   Garbage and litter     problems would not develop, water quality would
not be affected,   non-hunting recreationists      would_ not encounter a bait
station.   Black bear hunters• recreational       opportunity  would be adversely
affected,  and there would be negative economic effects on outfitters          and
guides, and local communities.        There would be no effects on threatened,
endangered, or sensitive     species,

On NFS lands   outside of Wyoming where baiting is permitted by the State, less
environmental   protection    could result without the issuance of a national policy
on baiting.    The lack of criteria        establishing    a consistent  level of protection
for NFS resources and uses means that environmental protection              would be totally
dependent upon the individual         States'. regulations.     Environmental protection
could be uncertain,     inconsistent,      and unreliable.     The Forest Service would
have little   or no opportunity       to avoid cumulative impacts, but· cumulative
impacts are_ unlikely because baiting is tempqrary and highly localized,




                                          14

                                                    Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
APPENDIXA




            Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
                              COMMENT SUMMARY·

As this summary is read, it may seem that some of the same topics appeBI in more than one category. In
most cases, this happens because the particu/Bt comment location is triggered by a word such·as •beBf
bait,• •garbage,•"blackbears,•etc.


                                              RECREATION
GENERALCOMMENTS(101) [68 total comments]

Many respondents noted that hunters over bait represent a minority of forest users, and they feel It is
unfair for such a small group to enjoy •special advantages on land meant to be enjoyed by all.•

One respondent noted that the Forest Service advises campers and backpackers.to keep food away
from bears to avoid habituating them. Another suggested that forest managers should apply the same
standards to campers and hikers as are applied to hunters using bait- •1don't see campers being banned
because someone left a messy campsite...•

Response

      Many activities occur on National Forest System lands that not all people ~ree with or participate
      in. Hunting is one c:Athose. There is much legislativehistory that clearly shows that hunting activities
      are legitimate uses of public lands and that the State Agencies have the resposibility and authority
      to authorize hunting and hunting techniques. If bait is authorized and regulated in such a manner
      that it is consistent with the protection of national forest resources and policy, then it is a legitimate
      use c:Apublic lands. Hunters,like campers,are requiredto remove materialsthat could be considered
      garbage when·through with their particular activity. If this does not occur, hunters are in violation
      d Federal,and in some cases,State regulations.The ForestService will work with the State agencies
      to minimize conflicts between bait and other users and where necessary have the authority to
      close local areas If conflicts become too great and can't be resolved with the State agencies.



             ODOR (102) [83 total comments]
GARBAGE/STRONG

All respondents in this category commented that bait statiOnsare unsightly, and that they generate strong
odors. Sample comments include 'Smelly,""disgusting,••offensive,••revolting•,and •repulsive.•Many of
the respondents referred to the •rotting animal carcasses•used as bait.

One respondent commented that •...bait is only odiferous to humans at close range.•

Response

      Bear bait does have a strong odor, as that is its purpose. Few people other than hunters come
      into contact with it however and it is only present during a small part of each year. The odor is
      restricted to localized sites. State regulations do or should prohibit placing baits close to high
      public use areas such as roads, trails, campgrounds, picnic grounds, and other areas with high
      public use.                                                      ..                                .



                                                      2

                                                              Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
 DETRIMENTALTO RECREATION
                        EXPERIENCE
                                 (103) (81 total comments]

 Most comments were written by respondents who believe that bear baiting is detrimental to the recreation
 experience;a few comments present views of the opposite side of the issue.

 The majority of the comments mention specific recreational experiences that would be or have been
 •ruined by bait sites• or "deterred by bait sites.• Specific experiences include: hiking, family camping, bird
 watching, the wilderness experience, and non-hllnters and nature lovers in general. Bear baiting was
 presented as •highly offensive to other users of the forests• and was described as insensitive, disturbing,
 gruesome, deplorable, and dreadful. The "terrible sight and smell• of rotting bait was a frequent comment
 in the recreation category.

 Next in frequency were comments that the national forests belong to everyone and the non-hunters don't
 want to be restricted by bear baiting areas. Several writers mentioned that bear baiting causes the •de
 facto closing• of forests. Almost as frequently mentioned were comments that non-hunters should not
 have to put up with unsightly, 1,mhealthy, unsportsmanlike methods of killing animals; that the Forest
 Service has a basis for abolishing the offending use of the forests; and that the joy of the forest experience
 is being compromised by 7 percent of the population.

  A few comments were received in each of the following areas: bear baiting reduces natural habitat to
  legal garbage dumps; bear baiting is not in the best interest of and is dangerous to other users of the
· forest because it draws numbers of wild animals to sites where they must compete for food; that baiting
 .impactSthe bears and also impacts the public's right to enjoyment of the bears.

 The following comments were submitted in defense of bear baiting: baiting stations are visible from a
 distance and thereby avoidableby other users of the forest; bait stations are not as grotesque as
 decomposing carcasses of animals that have lost the battle of survival; forests are not closed to other
 uses during hunting season;and other users are incorrect if they feel the woods are unsafe during hunting
 season.
 Response

       The presencesof a bait location has the potential to have a detrimental effect on some recreation
       experiences. It also enhances the recreation experiences for others. The Forest Service will work
       with the Stateagencies to minimize the conflicts between various recreation users by regulating
       the placement of baits and the times they are allowed. The Forests do belong to everyone and the
       number of people using the Forests for hunting while using bait is very small, not the 7% of the
       population referred to. Garbage dumps are not created on National Forest System lands as a
       result of baiting.



 SOURCEOF POLLUTION(REC 104) (39 total comments]

· The single comment stated the •...potential for contamination of nearby water sources is relatively high if
  and when bait is left to rot.•




                                                       3

                                                                Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
"




    Response

           Bait is not permitted adjacent to live water on National Forest System lands.



    HEALTHAND SAFETYISSUES(REC 105) (34 total comments]

    The majorityof the REC 105 comments mentioned the safety threat which bear baiting represents to
    humans. Several respondents commentedthat bear baiting poses a danger to both humans and animals.
    Those commenting on human safety noted that bear baiting will ·leadto camp site raids and other conflicts.
    Some stated that this was due to the bears' conditioning to human food, while others did not elaborate..
    One respondent, however,commentedthat "bears that eat at a bait station are considerably less aggressive
    than bears encountered elsewhere.The result is a safety record (for hunters and public) much higher
    than other hunting methods.•

    Two respondents commented that hikers and other forest users, including campers and birdwatchers,
    may inadvertently•stumble upon• bait stations; potentially endangering themselves.One respondent
    noted that •manypeople may avoid visiting national forests when hunting is going on because of safety
    concerns.•Another expressed concem about hunters shooting dogs.                                   ·

    Response

          The Forest Service is not aware of situations where non hunters have been injured as a result of
          bait stations. Some people may choose not to visit a Forest during hunting season as a precaution,
          but many people stiUdo.

                                                LEGAL ISSUES
    GENERALCOMMENTS(201) [72 total comments]

    This category groups comments that are substantive, but are not numerous enough to justify separate
    cat~

    Requests weremade for the Forest Service to stop bear baiting in the United States, to make it illegal, to
    encourage strong legislation, to not relinquish cont(OI of hunting practices in the national forests, and to
    determine whether bear hunting is appropriate at all on public lands and whether it is in the interest of
    the public. The comment wasmade that, by the proposed policy, the Forest Service is condoning bear
    baiting and, rather than take the heat, is passing the buck to the states.

    The request was made that the Forest Service not allow their decisions to be made by anti-hunting groups
    and that they leave game managementto the experts. Requestswere also made for an extension of the
    comment period in order to consider alternativesto the proposed policy.

    One concern expressed is grizzly bear misidentification-killsover bait. The writer mentions that griZZly
    bears remain at risk as a result of bear baiting and that to assess the level of risk and to comply with
    provisions of the Endangered Species Act, the Forest Service must enter into formal consultation with the
    U.S. Fish and WIidiifeService on this issue.

    Commentsabout the proposed policy were varied: the language allc;>ws the authorized officer to make
    any decision he/she wants; several respondents expressedsupport for the proposed policy if the reasons
    for closure are clarified and included in the policy, _if.therequirementfor state i~olvement in closure      ·


                                                         4

                                                                 Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
 decisions is added to the policy, and a provision added that if agreement cannot be reached, the decision
 defersto the Chief exthe Forest Service. Also,the comment was made that Federal closure authority
 should apply only in cases where the Federal law in question clearly pre-empts State law.

 Other suggested additionsto the proposed policy include statements that, to the extent that state laws or
 regulations are violated,hunters be cited tor hunting violations and littering under CFRs. Definitions were
 requested tor •resident game,• "bait,• and "hunting.•

  More comments about the proposed policy include: concerns about the impact on North American tribes
· and the lack d reference to them in the policy - were they not considered or were they assumed to be
  unaffected?

 One respondent mentioned that if the Forest Service adopts the proposed policy, the agency will be
 liable tor human Injuries and deaths caused by bears which attack people after becoming habituated to
 human foods or scents. Another ~ntioned that it is illegal to chum fish, to spotlight deer, to use satt
 licks for elk, but Is fine to drag garbage into the woods to chum for bears. A few respondents noted the
 importance d bear baiting issues especially now with the upswing in poaching due to demands in foreign
 markets.

 One respondent suggests that enforcement. of restrictions on bear baiting is not practical; he suggests
 that bear baitingbe prohibited, then any control necessary will be from forest users and will be automatic.

  Some respondents feel that the bear baiting issue is "just another move• to discredit all hunting. One
. respondentsuggeststhat if the Forest Service determines bear baiting to not be a proper multiple-use of
  the forests, then they need to take a long look at the ramifications.

 Several respondents said that laws related to bear baiting are in place and are adequate; specific mentions
 were made exWyoming, Minnesota, and Arkansas law.

 Response

       There is long standing laws, regulations, policy and Memorandums of Understanding that define
                  ex
       the roles the Forest Service and State Game and Fish Agencies. It is the States responsit;>ilityto
       regulate hunting on National Forest Lands. The Forest Service will take no action as to whether
       hunting   ex
                  bears should continue as hunting is the responsibility of the State.

        Baiting for black bears Is prohibited in nearly all occupied grizzly habitat. Consultation with the
        Fish and WIidiifeService was entered into in Wyoming and will be reviewed for adequacy based
        upon the new policy. A BiologicalEvaluation was prepared for this policy with a finding of, "is not
        likely to adversely affect any listed or proposed species, or their critical or proposed critical habitats.•

       The policy wasclarified regarding closure orders and States involvement. Normally where agreement
       betweenthe Statesand the Forest Service can not be reached, it is raised to the next level in
       each organization for resolution.




                                                          5

                                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
        Concerns
              about poaching, habituation, and          hunting techniques are discussed in 705 and 707

        Enforcementof baiting is the responsibility of the States.

        Severalof the States have good regulations in place.


           WITHNEPAINFMA(LEG 202) (15 tot•I commenta]
 CONSISTENCY

 The majority of respondents criticized the use of a categorical exclusion, which limits the extent of public .
 involvement in the decision process. They mostly agreed that the proposed action was a •major federal
 action,• •highly controversial"and that •bear baiting does not provide a net public benefit.•These were
 commonreasonsfor supporting a detailed environmentalanalysis (EA or EIS) described in the category
 203 summary.

  One respondent states that deferring responsibilityfor wildlife management and hunting to the states
  does not constitutea •majorfederal action•and simply affirmsthe traditional role of the state wildlife agencies.
  Some respondents felt that the Forest Service would •eliminatefuture opportunities for formal public
  involvemem• and not adequately •protect inventoried resources"required by NFMA One respondent,
· however,stated that NFMA reaffirms.thatstates retain jurisdiction over fish and wildlife in national forests
  becauseit incorporated the Multiple-UseSustained Yield Act (described in category 205 summary.)

  The respondents' overall concern is that deferring responsibilityto the States is a significant policy shift
· and would reducethe level of protection given to black bears, grizzly bears and other wildlife. They feel
  that the Forest Service is trying to •escape NEPA review9by using a categorical exclusion.

 Specific   Comments:
 *      •... deference by the Forest Service to the primary role.of the State in wildlife managementdoes
        not constitute 'major federal action' for purposes of the National EnvironmentalPolicy Act. The
        U.S. Court of Appeals for the Ninth Circuit affirmed on January 3, 1992 (NO. 90-33593). •
 *      •Regulations require you to consider the 'degree to whichthe effects on the quality of the human
        environmentare likely to be highly controversial...
 *      'The USFS should also explain how its desire to eliminate~re       opportunities for formal public
        involvementon this issue of conceded controYerSy can be reconciled with either the public
        participationobjectivesof NEPAor the NationalForest ManagementAct...•                             .
 *      'The Forest Service has a legal mandate under the NFMAto protect inventoried resources on
        lands under its control.•                                                                 ·    ·
 *      •Baitingdoes not prevent or eliminate damage to the environment; baiting is .not in harmony with
        nature; and baiting degrades the environment;and baiting poses health and safety risks to people.
        The USFS's proposed policy is similarly contrary to NEPA's purpose and policy.•
                                                     .                  .


 Response

        The baiting policy is consistentwith the NationalForestManagementAct (NFMA).The NFMAprovides
        a framework for describing how the National Forest System willbe managed within Federal and
        State laws and regulations.The NFMA, Multiple Use - Sustained Yield Act, Organic Act and other
        federal laws pertinent to the managementof the National Forest System all recognize that the
        Statesretainsovereigntyoverthe regulation of wildlife.

        The policy incorporates procedures for consulting with the responsible state agencies to ensure
        that federal interests are protected. The policy also explains the condition under which federal
        action wiHbe taken.                                                        ·

                                                         6

                                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
        The FederalRegisternotice of the proposed policy on baiting included a preliminary finding that
        the policy well could be categoricallyexcludedunder Section31.1 b(2) of the ForestServiceHandbook
        1909.15 whiChex~ludesfrom documentationin an environmentalassessment or impact statement
        •rules, regulations,or policies to establish Service-wide administrative procedures, program
        processes,  or instructions.•As a result of comments on the proposed policy and further scoping, it
        wasdeterminedthat the change of policy on the national forests in Wyoming had people concerned
        so the environmentaleffects merited documentation.Accordingly, an environmentalassessment
        was preparedon the baiting policy. A finding of no significant impact (FONSI)was determined
        based onthe disclosure in the environmentalassessment.The FONSIexplains why the policy
        does not result in significant impacts upon the human environment and so does not requir~ an
        environmental impact statement.



REQUESTEA OR EIS (LEG 203) (60 total comments)

The vast ma;ority of respondents requested the Forest Service prepare an EA or EIS to analyze how the
proposed action would affect various resourcesincluding black bears, grizzly bears and other threatened
and endangeredspecies,water quality, recreationexperience,and ORVdamage. (Someof the comments
supporting the adequacy of a categorical exclusion are included in other legal categories (201, 202 and
204).           .

Most people requested an EIS or •at least an EA•;few specifically stated an EA would be sufficient.Some
respondentsconsidereda categorical exclusion adequate (these comments more specifically address
NEPAconsistency [LEG 202), specialusepermits[LEG 204), or State vs. Federaljurisdiction [LEG 205]).
However,tlw/ would form a minority of opinion if included within this category.

Most people cited the need for an EIS due to the wide scope (affecting 11 states in 6 regions), high level
of controversy,and •significantimpact on wildlife.• Manypeople citing the need for an EA or •at least an
                                     a
EA•focused on the proposal being •major federal action- and significantly affecting bear and other
wildlife populations,water quality and public health.                    ·

Some people felt the Forest Service was8sidesteppingthe issue• (whetherbear baiting was an appropriate
use of national forest lands) by delegating primary responsibilityto the states to regulate bear baiting
and issuing a categorical exclusion.This theme and Its antithesis are presented by many respondents in
category LEG 205 and by one respondent in LEG 202.

Two respondents listed potential impacts that should be considered in an EIS including bear populations,
overhunting and poaching, conditioning bears to human foods and odors, threatened, endangered and
sensitive species, littering, ORV damage, water quality, and human safety.

Selected Comments:

These   commeraare representativeexamplesor specifically.address issues described in the summary.
*      •A nationwidepolicy on bear baiting .is a major federal action which needs the attention of an EIS.•
*      •1demand that the ForestService completean EnvironmentalImpact Statementon both the ludicrous
       policy, and the issue of bear baiting on National Forest lands. A categorical exclusion.should NOT
       apply to the policy. At.the very leastthe issue of bear baiting requires an EnvironmentalAssessment.•
*      •1nmaking this proposal you have failed to address the appropriatenessor desirability of baiting
       on public lands. You have also failed to evaluatethe effects of such a policy on bear populations,·
     · other species, and other forest users. An EnvironmentalImpact Statement [EIS] must be provided
       with regard to these questions.•

                                                     7


                                                              Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
,   .



         *     •... The ForestService must prepare an EIS that formally consults with the U.S. Fish and Wildlife
               Serviceonthe issue of potential harm to endangered or threatened species, as required by the
               EndangeredSpeciesAct.•

        • Response

               An EnvironmentalAssessment,Decision Notice, and Finding of no Significant Impact was prepared.


         SPECIALUSE PERMITS(LEG 204) (30 total comments)

         The majorityd respondentsin this category supported the policy rescinding special use permitsfor individual
         hunters using bear bait on nationalforest lands. Some peoplecited the FederalLand Policyand Management
         Act (FLPMA)which specifically excludes permits for legal hunting (as regulated by the states).

         Other people felt that special use permits 'alleviated some of the problems associated with bear baiting•
         and provided someregulatory oversight for forest managers.Two respondents considered bear baiting
         as •occupying• national forest lands against the wishes of the majority of forest users. One person cited
         federal regulations (36 CFR 261.1o and 261.11) which require forest users who engage in "destructive
         practices' to .obtaina special use permit.The cited regulationprohibits destructivepractices which includes
         ~leavingrefuse,debris, or litter' unless a special use permit is issued. One person stated that rescinding
         special use permits would bring about the same unansweredproblems that existed before the bear baiting
         permits were issued.                                ·

         Overall the respondents disagreed whether bear baiting constituted·an illegal occupation (in the form of
         littering) d nationalforest lands or a legally-sanctionedhunting practice (where legal under state law).
         Almost all comments defined bear baiting as either litter or a hunting practice, basing their support or
         opposition d bear baiting permits on that definition.           ·

         Specific Comments:.

         *     'The use d bait for the purpose of taking resident game on National Forest System lands should
               not be subject to special use authorization,provided it is permissible under state law. To subject
               the ·practice to special use authorizationis contrary to the Federal Land Policy and Management
               Act d 1976 (FLPMA)section 302(b) which declares that nothing in FLPMAauthorizes the Secretary
               d Agriculture  to require federal permitsto hunt on NationalForest Systemlands 43 U.S.C.S1732(b).•
         *     •Bearbaitersare 'occupying' national forests ....by littering the forests with animal carcasses and
               otherdebris..,I
         *.    -rhe agencyregulationsprohibit... leavingrefuse,debris,or litter in an exposed or unsanitarycondition
               ••. unless the individual engaging in such destructive practices obtains a special use permit or
               authorization. 36 CFR261.11(b) Baitingsimply cannottake place without violationof these regulations
               and withouttrampling on the interests which these regulations seek to protect•
         *     'According to the USFS,'the reason for requiring the [special use) permits (for bear baits) was to
               gain controloverthe previousindiscriminatedplacing and leaving of baitson the national forest.'
               ... [The proposed policy) is completely illogical in light of the·agency's original reasons for requiring
               bear baitersto obtain permits. Hbaiting is to be allowedon NFS lands - some form of tight regulatory
               control must be in place.•

         Response

               The policy states that special use permits shall not be issued for placing baits on National Forest
               System Lands. Special use permits were issued in leu of adequate State regulations in Wyoming.
               State regulations are now in place.

                                                               8

                                                                       Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
ST.ATE
     VS.FEDER.AL
              JURISDICTION (LEG 205) [852 total comments}

As noted in the summary,manyrespondentsdid not understandthe issue. A majorityoppose bear baiting
in general and •givingstate wildlife agenciescompletecontrol' over hunting practices in their respective
states.A significant minoritysupport the policy in general,but are opposed to the specific languagegiving
the Forest Service authorityto close specific areas to bear baiting with or without the state's agreement
(noted by flags). A few people expressedopposition toward any continued federal involvementin wildlife
management and support complete control by the respectivestates.

The State agency respondents,whether from Stateswith legal bear baiting or not, nearly unanimously
supportedthe policy with reservations(generallyabout the closure issue). Many of these letters cite the
FederalLandPolicy and ManagementAct (FLPMA)limitingthe ForestService'sclosureauthorityon national
forest lands.

Many people felt the ForestServicewas "abrogatingits responsibiltty-and turning over control -to•hunter
dominatedstate agencies-.They cite the multiple-usemandateand greater public participationas primary
reasonsto maintain a high level of federal control over nationalforest lands. Some people specifically
wrote that state wildlife agencieswere not receptiveto non-huntersand have done a poor job managing
bear hunting. One person wrote that •State agencieshave a monetaryincentiveto encourage baiting•.

Many other people felt their State wildlife agency was doing a.good job managingwildlife in general and
regulatingbear baiting in particular (especiallyin Wisconsin).They _generallyconsiderthat only the State
biologist should havethe authority to decide whether bear baiting should be allowed.

Some people opposeduplicating regulationswithin a state while others noted that bears and hunters
cross state lines making state regulationinadequateto protect the bears.                ··

A few people cite unevenenforcementdue to differingbudgets or wildlife agency priorities by ·the States,
especiallyby adjacent states with differentbear bait laws, to mandatea national policy outlawing bear
baiting.                                                        ..

The core disagreement again (as discussedIn LEG 201 through LEG 207) seemsto center on whether
bear baiting is a legal hunting method (regulatedby the states) or an activity that impacts the ecosystem
(regulatedby federallaws UkeNEPA).


SelectedComments:

These commentsare representativeexamplesor specificallyaddress issues described in the summary.

*     •1stronglyopposethis bear baiting policy.and the national policy that favors control by hunter-
      dominatedstate agencies.•                   .                           ·
*     "TheState wildlifeofficials are verycompetentand trained people. If they allow it, fine. Pleasedo
      not constrainthem,I
*     •Closureis permissiblefor reasonsof public safety, administrationor compliancewith provisionsof
      applicable law, but not for reasonsof wildlife management.We recognizethat the Forest Service
      may at times need to close a forest to all uses e.g., due to fire, but closuresfor reasons of fish
      and wildlifemanagementwould be preemptiveof authority expresslyreservedby Congressto the
      severalStates.•
*     (Thispolicy] •seemsto·be the most significantissue in which the Forest Service has abdicated its
      responsibility.The hypocrisy involvedis profound.The agency has plainly noted baiting by elk
      hunters is unethical and within the purview of agency decision-makingas it pertains to the
      wildlife/habitatdichotomy. Bear baiting is not an iota differf!nt in context or content. As already

                                                    9


                                                            Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
;




          noted the vast majority of impacts from bear baiting are ecological/ecosystem based in context. It
          is not a State wildlife agency issue in any context as it does not preclude the hunting of bear on
          nationalforest lands.I                                                      .


    *     "Baiting,whetherallowedor disallowed, is within the states' authority as a means of hunting wildlife!
    *     'Using baitfor the hunting of black bears is a hunting method. Hunting methods should be controlled
          by the State Game & Fish Departments.•
    ·*    'We stronglysuggest clarification of justifications for closures, as described in 2643.12,to maintain
          consistency with the limited closure authority granted the Secretary [of Agriculture) by Congress.
          Section 302(b) of the Federal Land Polley and ManagementAct of 1976 establishes limits to closure
          authoritiesbut does not authorize exclusions of hunting from an area simply because hunting
          wouldinterferewith Forest Service resource management goals according to H. Rep. No. 94-1724,
          60 (1976). Furthermore,the National Forest Management Act, by incorporation and reaffirming the
          Multiple-UseSt1stained-Y181d    Act of 1960, does not affect the jurisdiction or responsibilities of state
          wildlifeagencies for management of wildlife on national forests.•
    *     'Whatwillhappen where existing State laws or regulations do not adequately protect Federal lands?
          For example, to our knowledge, there are no air, land, or water quality laws or regulations in the
          Wyoming Environmental Quality Act which regulate, control or limit bear baits.•
    *     'State Fish & Game Dept. has enough problems around here with bear poachings and with motorists
          running Into bears and killing them and don't have the time to worry about bear baiting. Why doesn't
          the USFS prohibit the practice entirely?'
    *     'Although baiting on Forest Service lands is illegal by NC law, we are interested in preserving the
          State's traditional jurisdiction over wildlife management.•
    *     "The proposed policy should not be adopted because it is inappropriate for the States to manage
          the use and occupancy of NFS lands. ... Clearly, placing baits constitutes a use and occupancy of
          NFS lands ... proposed bear baiting policy would defer to the States on the question of whether
          baits should be allowed to be placed on NFS lands. The national forests do not belong to the
          States; nor do the States 'own'the wildlife which inhabit NFS·lands within their State borders.... It
          is therefore wholly inappropriate to let State wildlife agencies dictate what is and is not acceptable
          on NFS lands.'

    Response

          The policy recognizes that baiting is a hunting method authorized by the States and the regulation
          of it should be with the States.The policy also recognizes if not properly regulated, it could become ·
          a hazard to the public, a pollutant, garbage, or litter and not consistent with public safety,
          administration, or be in compliance with provisions of applicable law. In these situations, the Forest
          Servicewouldworkwith the appropriate States through the process outlined in our Memorandums
          of Understanding to correct deficiencies.Also working in cooperation with the States, closure orders
          could be used consistent with requirements of Federal Land Policy and Management Act.              ·



    CHANGESTO PROPOSEDPOUCYIRULE(LEG206) [95 total comments}

    Many c:Athe respondentswere concerned with the language of the proposed policy and some suggested
    changes to the actual wordingor to clarify the meaning of parts of the policy. Since some of the comments
    wereof a legal nature they are included as written.

    Comments:
    "'  'Nowhere in the policy is there ol,ltlined any recourse by which states that disagree with a decision
        may appeal to a higher authority/decision-makingbody than the authorized officer who made the
        original determination. Such one-sided decision-making authority by individual Forest Service ·
        personnel regarding the managementof States' residentwildlife is not reflectiveof the states' 'primary

                                                          10

                                                                   Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
      responsibility for protectionand management of wildlife populations on National Forest System
      lands.'·
*     "TheForestService has not determined if bear baiting is appropriate at all on public lands under
      the various laws. Instead, the agency has merely assumed baiting is an acceptable use of public
      lands and that It wiUcontinue.•
*     "Theproposedlanguage in section 2643.1 and 3643.12 gives too much latitude to local Forest
      Service personnel to make arbitrary decisions which could usurp the authorities of the several
      states to professionally manage their wildlife resource.•
*     "Specifically section 2642. 1(2) 'State laws and regulations would permit activities that conflict with
      the land and resource·management responsibilities of the Forest Service~        that are inconsistent with
      forest plans. ..
*     •...section 2643.12(1)...states 'The State laws ·and regulations on placement of bait are inadequate
      to protect forest land or other resources or users.'...•
*     •...section 2643.12(3) which gives the 'Forest Service authorized officer' the ability to regulate or
      restrict baiting or take mitigation and/or law enforcement measures if such officer determines ~
      in addition to mandatory causes and regardless of the adequacy of State regulations that based
      on consideration of the likely impact of baiting on such matters as water quality, public health and
      sanitation, and the potential for litter, or the potential to threaten the viability of wildlife exist."
*     Without specific guidelines in the policy as to whom will make determinations of conflict and on
      what information those determinationswillbe made, our agency cannot support the proposed ·
      policy.An integral part of the policy should be inclusion of the State wildlife agencies who have
      regulatory authority over resident wildlife species in the determination of conflict or inconsistencies
      withwildliferesources. (South Carolina Wildlife & Marine Resource Department letter #1001)•
*     •Manyc:Athe respofldentsbelieved the proposed policy fails to recognize that baiting is simply
      incompatiblewith all other uses of national forest lands and ignores the fact that the State game
      agencies can not adequately monitor baiting activity or enforce baiting regulations. The history of
      bear baiting conflicts will continue under the proposed policy.•

Some people wereconcerned that large areas may be excluded based on the discretion of the forest
supervisor. The language •protection of forest resources• allows for a broad interpretation. Exclusion of
large areas could impede the ability of the State agency to manage effectively. Others felt what we ~ .
to do is close vast areas c:AUSFS lands to any type of human intrusion including recreation and wildlife
biological research.          .

One respondent stated: •1think you should start thinking about complete closure of so-called wilderness
areas to any human intrusion and to manage the wi~erness areas exclusively as wildlife sanctuaries.•

*     -Closure is permissible for reasons of public safety, administration or compliance with provisions of
      applicable law, but not for reasons of fish and wildlife management, as indicated in FLPMAsection
      302 (b). We do recognize that the USFS may need at times to close a Forest to all uses (due to
      fire, etc.) but closing it for fish and wildlife management is not consistent with FLPMAand preempts
      the authority of the state in this arena•
*     •43 .U.S.C. 1732(b). •...The proposed policy should reflect congressional intent that the closure
      authoritybe employed carefully and not for purposes for which authorization was not granted by
      Congress.' •
*     •...we suggest clarification for closures as described in 2643.12 be further refined in order to be
      consistent with the closure authority granted the Secretary by Congress.•

Several respondents felt it is also Importantthat the language on-National Forest Land Closures (2643.12)
be clarified to be consistent with the closure authority granted the Secretary of Agriculture.      ·




                                                      11


                                                                Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
One respondentoffered several changes as follows:

*     •1...we suggest that the proposal be revised to provide that, in the event state officials do not agree
      with the ForestService determination conceming the need for closure or restriction, the matter
      should be elevated to the Chief for decision.
*     "2. The proposed policy should make clear that, determinations by the authorized officer or by the
      Chief leadingto closure orders should be in writing and should set forth the factual basis and the
      reasonsfor the ·determination.
*     "3.Recognizing       a
                       that substantial element of judgment is involved, the proposed policy should
      neverthelessspecify that closure orders or restrictions should be ~mployed only where necessary .
      to protect nationalforest resourcesor usersand only to the extent and for the period of time necessary
      to accomplish the stated purpose.
*     •-1.Thelast clause of heading 2643,viz., •especiallythose [State laws and regulations] addressing
      hunting, fishing, and trapping as they would apply to occupancy and use of National Forest System
      lands,• shouldbe revised by deleting the words •occupancy and use of ...•
*     •s....The notion of •inadequacy of state laws to prevent trespass• is not clear to us. We suggest
      that the referenceto trespass be deleted or the concept be clarified.
*     "6.Thesecond mandatory cause;inconsistency.withthe applicable forest plan, should also be
      clarified to recognize explicitly that Congress has reserved in the states primary authority and
      responsibilityto manage fish and resident wildlife on the national forests.
*     ~...we suggest that the mandatory/non-mandatorydistinction be discarded and the seventh
      paragraph deleted. Doing so would avoid confusionand redundancy without affecting the grounds
      for closure.•

Several respondents believed the·proposed policy is premature because the USFS has yet to determine
whether bear baiting on NFS lands is appropriate or legal. In issuing the pr9posed policy, the USFShas
assumedthat bear baiting is an acceptable use of public lands. Yet the agency has provided no rational
whatsoeverto support this assumption.The USFSmust, at the least, explain why its present policy -
which implicitly authorizesbear baiting on NFS lands for the purpose of sport hunting - differs so radically
from the formerpolicystatementand how the concemsdescribed on that former statementwill be addressed
(or why those concernscan be ignored):

Req&INtNew Plan or Polley

Forest Servicepersonalshould stHIregulate this mandate.

Many of.the respondents wanted the Forest Service to reconsiderthis decision, replace it with a more
humane plan, or abandon the proposed policy. They suggested all resonable altematives be considered,
including a no-baiting alternative.Some preferred a policy to ban baiting on all national forest lands.

One respondent felt it would be a better idea to continue with an interim·national policy of •no baiting•
while a national direction is being formulated. ·
I would also like to sea a national policy formed that would place some restrictions and control over hunter
dominated state agencies....

Another believed since the agency's April 14, 1994, proposed rule did not solicit comments on whether
or not bear baiting should be allowedon NFSlands, we are requestingthat a separaterulemakingproceeding
be initiated to answer this question. This rule should be completed before the USFS moves·to finalize the
April 14, 1994 proposed rule on bear baiting.          ·




                                                     12

                                                              Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
A majorityof the respondents believed bear baiting should be banned on all national forest land. Some
thought it was Illegal and wanted the Forest Service to take steps to end this fonn of hunting. At.least
one personsuggesteda policy to bring all national forest lands into linewith the practices in the overwhelming
majority of states by prohibiting the environmentallyunsound and ethically unacceptable practice of bear
baiting.                                                                .

*      "Westrongly urge you to maintain authority over bear-baiting on Federal.nationalforests. Further,
       we ask that upon maintainingthis authority that you phase out bear baiting on all U.S. national
       forests.•
*      ·Please keep this issue illegal, in all States.•
*      -rt"l8ForestService Has Clear Statutory Authority to Prohibit Bear Baiting on national forests and It
       Has Offered No Coherent, Legally Supportable Reason For Not Doing So.•

Some respondents suggested that given our cross-boundary concerns,new policies on ecosystem
management,and our mutual interest in interagency cooperation, we suggest the Forest Service move to
prohibit this practice on National Forest System lands except where it is clearly justified by biological
data

One personrequesteda ban on the use of hounds to hunt bear on public lands. "Hounding is as unethical,
unfair, and abhorrentas the use of bait.•

Need to Clarlly:

There were severalrespondents
                            who wanted the language in the policy clarified such as:

*       -rt"l8 term 'resident game' is not defined. Does this include furbearers, upland birds, rabbits, or
        does it only apply to what is classified as 'big game'?"
*       'We believe that the definition.••of the term 'bait' and 'baiting' leave a great deal of latitude for legal
        challenge by groups·or Individualsopposing the practice under any circumstances. For instance,
        what is a 'bait'? Is it a barrel of pastry, or a single donut? Are processed animal components used
    · · as lure by trappers considered bait? Could processed cover scent derived from apples or corn
        and commonly used by bowhunters be considered 'bait'? We believe it could and would argue
        that a moreprecise definition be a part of the proposed regulations. In addition, would the use of
        those substances be allowedin areas where 'baiting' is prohibited but hunting and trapping allowed?
        This too should be addressed. Hunting has notbeen defined.Would baiting of bear for photographic
        opportunity be allowed in areas where it is illegal to use bait for 'hunting'?"
*       -The use d bait as lure or attractant for the purpose of taking resident game,··whenpennissible
        under state law or regulation, is hunting within the meaning of 36 C.F.R.s251(c)"
*       -The combining of bait-scents-luresin the tenn "bair is inappropriate... The Departmentwould like
        to see some guidance provided concerning interpretationof the tenn site-specific.•(letter #248
        Arizona Fish and Game)

Special Use Pennltl

Some of the respondents believed that hunters should be required to obtain special use pennits with
rules designed to alleviate some of the problems associated with bear baiting.

Response

       The policy has provisions that·Forest Service would work with the State agencies if.it detennines
       that baiting is in conflict with protection of forest land and resources, is inconsistent with the forest

                                                        13

                                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
        plan,or Is In conflictwith Federal law. The States would have the opportunity to discuss with the
        ForestServicewhether the conflict is significant or not. If so, the State has the opportunity to resolve
        it. The ForestServiceauthorized officer is, in most cases,the regional forester, except in those
        Stateswhere a forest supervisor is authorizedto sign the Master Memorandumof Understanding.
        It is not ourintent, nor does the policy providefor individualsin the ForestServiceto make decisions
        affectingStatesresponsibilitieswithout involvingthe States. The policy does not prohibit States
        from raising issues that can not be resolved at one level to higher levels.

        Ban BearBaiting

 Response

        While manyof the comments requested that the Forest Service ban bear baiting, we have chosen
        not to do so for the following reasons: 1) we recognizethat the States have the primary responsibility
        for protection and managementof wildlife on National Forest System lands, 2) the States establish .
        hunting regulations, including hunting techniques,that apply to National Forest System lands, 3)
        the States have, or are developing, regulationsfor bear baiting that adequately protect National
        Forest lands, resources,and users,4) baiting is not in conflict with Federal law if done correctly, 5)
        it can be done without jeopardy to threatened and endangered species, and 6) where problems or
        conflictsarise,workingwiththe States,.correctionscanbe made or closuresissued.This is consistent
        with laws and requlations governing the role of. the States and the Forest Service with regards to
        management of wildlife.


        Need to Clarify

        Many of the points raised in this section have been addressed.


        Special Use Pennits

        This was addressed in 204.


 NO CHANGETO EXISTINGPOUCY (LEG 207) (503 total comments]

 Based upon the Content AnalysisTeam's reading of the comment letters, many of the respondents had
  not read the Forest Service's Notice of Proposed Policy in the Federal Register (Vol. 59, No. 72, 4/14/94).
· They wereresponding    to •Action Alerts8issued by various organizations.Consequently,many of the letters
  were general in content, stating that the practice of using bait to hunt bears should be banned; they did
  not address the specific details of the proposed policy.

  Those respondents who did comment on the proposed policy overwhelminglystated the Forest Service
  should follow the advice of State game biologists, and defer to State laws and regulations pertaining to
· the managementc:Afish and wildlife. One respondent noted that -we support the proposed policy as an
  elaboration c:Athe existingallocation of authorities between the Forest Service and the States in which
  the Forest Service manages land resources and habitat and the States manage fish and wildlife and
  regulate.public hunting.• .

 Another commented that 8theForest Service has long acknowledgedthe right of the various states in
 their traditional role of managing fish and wildlife.•.This is a managementpolicy that works and should be
 continued.•


                                                       14

                                                                Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Two respondents stated that the Forest Service should not release control of bear baiting to the states,
but did not elaborateon their reasoning.

Response

      The proposed policy was based on the long standing relationship between the State Game arid
      Fish Agencies and recognizes that States manage fish and wildlife and the Forest Service manages
      the habitat. It further recognizes that when state regulations are adequate to protect national forest
      resources, that their regulations prevail. Where they do not, the Forest S.ervicewould. work with the
      State agenciesto resolve differences. If the differences cannot be resolved, the Forest Service
      could restrict baiting until such difference can be resolved. The final policy also is based on that
      primiS.


                                             BLACKBEARS
GENERALCOMMENTS(BB 301) (6 total comments)

There was no consensusamong respondents. Since there were few comments regarding this subject,
most are listed below:

*     "Here in southwest Oregon, we feel that the situation for bears is getting worse due to the loss of
      habitat from years of over-logging and increased development...we think the evidence indicates
      that the local bear population is concentrated in areas where food is available. If the Forest Service
      has evidence to the contrary, we would appreciate seeing it."
*     "The spring bear season, and subsequent use of baits, are a major contributor to the management
      plan for this species.•
*     "Declines in black bear populations in certain areas can be attributed to the loss of habitat and the
      encroactvnentof man, not as result of regulated hunting.•
*     "The spring [black) bear season, and subsequent use of· baits, are a major contributor to the
      ~ plan for this species.•

Response

      The status of the black bear population and the causes for its increase or decline is the responsibility
      of the State agencies.The role that spring bear hunting plays in the management of the species
      also rests with the States. If habitat alterations that the Forest Service is responsible for is affecting
      black bear populations, we would work with the States to find acceptable solutions.



                                            GRIZZLY BEARS

GENERALCOMMENTS(GRZ 401) (22 total comments)

Although comments regarding grizzly bears were limited, a number of people stated that they wanted
bear baiting banned, especially in states or national forests where grizzly bears still exist.

Another statement that appeared frequently was that grizzly bears are often mistaken for black bears and
are in danger of being shot.




                                                      15

                                                               Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
For bowhuntas withtheir close range weapons, bait hunting is the only way to successfully harvest a
bear. This les8anBthe chance of mistakenly taking a grizzly sow with cubs.

One comment want the opposite way and stated that grizzlies are easily identifiable when viewed from ..
close rangeas would be the case over a bait station. They stated that this affords the hunter a bett*
opportunity to make positive identification as to which species of bear is approaching the bait.

Another comment     was made regarding habituated grizzlies becoming •problem bears.•
Specific Comments:

 *     •()ne specific biological issue that greatly concerns the Greater Ecosystem Alliance is the direct
       andindirectdanger of mortality posed to grizzly bear and other at-risk,threatened, and endangered
       species t7fthe practice of hunting for black bear.•
*      •Bait hw01g results in intentional and incidental grizzly deaths, is incompatible with grizzly bear
       rec<Nery,and therefore must be banned. This is inconsistent with grizzly bear recovery, and is
       clearly prohibited t7fthe Endangered Species Act.•
 *     •Bearbaitingon the Colville, Okanogan and Idaho Panhandle National Forests is likely to interfere
       with the nativegrizzly populations that are having a difficult time recovering - partly from hunting of
       blackbears.•
 *     •Many grizzly bears are shot each year because they have become •problem bears. From the period
       1975 to 1993, records show no fewer than 27 management control killings of grizzly bears with the
       GYEGBRZ.Of the seven management kilUngsthat occurred in the Yellowstone Ecosystem from
       1984 to 1993, all involved food-conditioned or habituated grizzly bears.•

Response

       The grizzly bear is listed as
                                   a threatened species by the Secretary·of the Interior. As such, the
       Forest Service would evaluate whether the States regulations were adequate to protect habitat or
       would create conditions in that habitat that may affect the grizzly bear. If State regulations were
       adequate to protect grizzly bears, no action is needed by the Forest SeNice. If not, the Forest
       Servicewould developa BiologicalEvaluation and consult with the U.S. Fish and Wildlife SeNice.
       This process has been completed in Wyoming and will be re-evaluatedto determine if the Biological
       Assessment and BiologicalOpinion are still applicableunqer the new policy. The Assessment and
       Opinion addressedfood conditioning and possible taking of grizzly bears by mistake. The vast
       ma;orityof occupied grizzly habitat is closed to baiting in Wyoming, Washington, and Idaho.



                      OTHER THREATENEDOR ENDANGEREDSPECIES
ALL COMMENTS (501-503) [112 total comments)

  A total of 112 comments were received regarding threatened and endangered species. All said virtually
 the same thing: "Threatened    and endangerecfspecies - including eagles, wolves and grizzly bears - and
  other wild animals may be attracted to bait stations and either shot by hunters or conditioned to human
 food sources.• Three referred to ,tie first wolf known to have roamed wild in New England in over 40
  years• being shot over bait in Maine. One respondent·stated the Endangered Species Act.•requires the
  Federal government to 'ConseNe' (i.e.,increase to the point of long-term suNivability)• listed species. •A
· policy allowing bear-baiting in National Forests that are present or potential Grizzly habitat will prevent
 their rec<Nery.• Another mentioned the increased risk from interspeciesfighting. Another called for •pursuing
 formal consultation• and fuU NEPA compliance • with regard to a sweeping nat.ionalpolicy that may have


                                                      16

                                                              Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
far greater adverse impacts on endangered species. They noted that "the proposed policy provides no
assurance ...that endangered and threatened species will be protected from adverse impacts associated
with bear baiting.•

Response

      The States regulations,and the FederalAgencies Biological Evaluation and consultation process
      provides for the protection of all threatened and endangered species as it relates to the policy on
      baiting.



                                         OTHERWILDLIFE
GENERALCOMMENTS(WLD 601) [39 total comments]

 There werefew commentsin this category.The largest concem was that other species would be attracted
.to baitstations only to be shot or otherwise harmed.

It was mentioned a number of times that other non-target species, including petS, could become targets,
as they wouldalso frequent bait stations.
Commentssupportingthe practice of baiting included: "Over population by bears will take its toll on other
wildlife as the balance of nature will be offset. DiseaSesand starvation will take·place.•

Anotherfavorable comment was: •Black bear baiting commonly takes place .in the spring and coincides
with birthing of moose,caribou and deer. This has a positiveeffect on the survival rate of these species
since we knowthat black bears are efficient killers of the newborn offspring of these prey species. The
bears immediate nutritional needs are met by the bait, which is a benefit to all concerned~•

Response

      It is possible that wildlife species other than black bears could be attracted to baits. Just because
      that happens doesn't mean that the species is shot or harmed. The States regulate what species
      it is legal to hunt using baits. Spring bear baiting and hunting play a role, currently, in the States
      management CJ(the black bears and the population objectivesfor the ~pecles.There may be some.
      relationshipbetw&ef'.l  bear hunting, diseases,starvation,and predation on other species.
                                        .                                                           .


CONDn'IONINGTO HUMANFOOD SOURCE(WLD 602) [12 total comments]

Since the comments in this categoryare few, they are all Included below:

*      •Baitingpractices...will lead to wildlifebeing conditionedto searchfor unnaturalfood sources,thereby
       increasing the prevalenceof campsite raids and other conflicts~•
*      •[Bearbaitingcan) threaten ott:,erwild animals by attracting them to bait stations - condition them
       to human food sources••••
*      9Thiswill also condition wild animals to a human food source, which leads to campsite raids and
       the animals wiUbe considered pests.•                        .
*    · •...baitingstations attract and habituatenon-targetspecies and tum wild animals into one dependent
       on humans for food.                                                                                 ·


                                                    17

                                                             Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
,,




     *     'The existence of bait stations may also encourage other wild animals, particularly raptors and
           carnivores, to become conditioned to feeding by humans, with all the associated behavioral
           implicationSd this abnormality.I
     *     'It may be harmful to other wild animals who are attracted to the bait because they quickly learn
           that humans put food out.I
     *     •...the food leftfor bears willbe scavenged by many other species as well, accustoming them to
           rely on human food sources.•

     Response

           Bearbaits are temporary features that are removed.They are not a permanent·continuing source
           of food. It is possible that during the time baits are out they are used as part of the food source ·
           for some wildlife species. They do not, however,become so conditioned to it that when it is gone,
           they can't resort to natural foods. Bears are more Ukelyto get conditioned to human foqcjs around
           campgrounds where food is availablefor longer periods of time and the bears are not shot at in .
           the process of getting it.



     POPULATIONDECIMATION/SPECIES
                                VIABILITY(WLD 603) (6 total comments]

     There werefivecomments in this categoiy, as follows:

     *     'The danger of other wildlife Qncludingthreatened and endangered species) being attracted to the
           bait and killed at these planned garbage dumps is real.•••
     *     -We need you(r) control and support to keep animalsfrom being hunted to extinction.• .
     *     •Bearbaitingwould draw other animal species to the bait food sources where they would be killed
           by hunters or become conditioned to these food 'sources.·•
     *     •Bearhunting also creates peril for other wildlife which may
                                                                      be attracted to baits.•
     *     'The annihilationd ournatural wildlife including the defamation of our most prized vistas must be
           precluded.•

     Response

           Baiting willnot be permitted under conditionsthat would jeopardize threatened or endangered
           species. Hunters are only permitted to kill certain species when using .bait.Not everythingis killed ·
           or annihilatedthat comes into contact with baits.



                                                BEAR BAITING
     GENERALCOMMENTS(701) (1037 total comments]

     In addition to the categorieswe broke out, many commentsdealt with the subject of bear baiting in general.
     Some respondents passed on biological facts and opinions regarding bears and baiting. Many gave
     reasonswhich could be called philosophicalfor favoringor opposing bear baiting in generaland specifically
     as Forest Service policy;Some addressedForestServi.cepolicy regarding bear baiting.A numberaddressed
     hunting methods and their practicality.And some comments defied categorization.




                                                         18

                                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Biological facfa/oplnlona:
Two statements summarize comments from a number of respondents on both sides of the baiting issue:
* 'Current research indicates that a hunted population is healthier, produces more young, creates more
available food fQrthe controlled population, protects habitat·reduction and insures less damage to man
and his property.•
* •Bear baiting decimates black bear populations, threatens endangered species, and harms other wild
(and possibly domestic)animals by attracting them to bait stations.•

One respondent stated there are more bear in Wyoming than the Wyoming game managers_(State and
Federal) realize.Anotherstated baiting "places too much hunting pressure on the bears.•

Specificcomments:         .
*    ·•Bearsand other non-target animals willoften travel outside their normal ranges,• especially in
      spring when bears are ravenousafter hibernation.
*·    Baitattracts other·species which then fall prey to hunters.
*     Baiting is necessary to maintain healthy bear populations at a level "that can be tolerated by the
      public" o.e., minimal"bear incidents"),that would avoid •severedepredation problems among...other
      wildlife populations,•and "which would leave more food for the grizzlies.•
* · Baitprovides a food source for other animals and may offer •an added dimension of nutritional
      value for bears.•
*     •'Conditioned'  animals lose their natural fear of humans•.("become semi-tame")and "become a
      threat to human safety and subsequently killed.•
*     Baiting in spring poses a threat to orphaned cubs.

. PhlloaopNcalINSOna (general}:
  Severalrespondentssaw this as a hunting vs. anti-hunting issue. Several expressed concern over the
  effectthe bear baitingissue will have on hunting in general. Some called It "another attempt by the minority
  ct hunters to take over public land for their own...interests.• One asked that the decision be based solely
  on •soundbiologicalresearch by qualified wildlife biologists.•One quoted the Forest Service lntermountain
  Region rationale for flatlyopposing bear baiting four years ago. Other comments:
  *      Save the bears'as our legacy to our children and their children.
  *      "TheForestis for public use and bear baiting not only serves that purpose but also is a significant
         game management        tool .•
  *     ."The use ct bait for hunting   black bear is bad biology, poor wildlife management, and unsportsmanlike.•
  *       Hunting provides   a livelihood  for hundreds of thousands and "allowedme and my kids ample hours
         ·a1onein the woods.•The ban would be •one more domino to fall until the only hunters left will be
         those who poach..            .
  *      "America's  beleaguered      bears and other wildlife are already plagued by habitat loss, poachers,
         and the intrusion of humans for recreation.There is simply no valid, pressing reason to justify bear
        baiting.".
 *      "AllcMing  bear baiting...is notin the best interest of most recreational users of the forests.•
 *      "This will cause manymore problems to both humans and bears.•
 *      -rhere Is nothing fair about this practice.•

·Philosophical ,uson• (policy}:
 Four comments were received which deal with respondents' philosophy regarding policy:
 *     "TheForestServiceis wrong in classifying baiting as 'hunting.' Baitingdoes not involve an act of
       'pursuit' but is an act of placement.•                                                  .
 *     •An across-the   board prohibition on baiting is the only sensible, environmentallysound, and ethically
       acceptable course of action for the Forest Service to adopt.•
 *     "Theproposed policy on baiting is inconsistent with the Forest Service mission to •care for the
       land and servepeople" and represents an abrogation of the agency's responsibility to manage the
       forests for the benefit of the majority of the public.•

                                                       19


                                                                 Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
,.




     *      'The authorization of bear baiting is contrary to the public interest and the public intent.•

     Polley:
     One respondent said bear baiting 'is well within the jurisdiction of the Forest Service.•Another urged the
     Forest Service to -t<eepjurisdiction for l:>earbaiting and hounding on national forests and then with only
     minor exception. Install and keep in place a ban on such activity In all forest regions and in some areas
     completely ban any·type of bear hunting.• A number of respondents echoed·that request. One went on
     to SIi/ a new national policy outlawing bear baiting would give the Forest Service "the opportunity to set
     a clear precedent for the rest of the country.•

     One 'hunter and trapper" stated that he felt the proposed rule is unconstitutional. A Wyoming Game and
     Fish Commissioner is •greatly troubled by the way you have handled the bear baiting issue• in Wyoming.
     He stated his support for bear baiting in national forests and his belief that it is a state's rights issue.
     Anotherrespondent askedthe Forest Serviceto acknowledgethe trend of public opposition to bear baiting
     and 'deal openly withit.I                                                                                 .




     Specific comments related to policy:
     *     'The ForestServicehas not determined if bear baiting is appropriate at all on public lands under
           the various laws,I
     *     'We supportthe policy set forth in the referenced proposal, provided the reasons.for closure set
           forth at heading 2643.12 are clarified to be consistent with the closure authority granted in the
            FLPMA.
                1


     *      The •~         toward.bear baiting now being proposed 'Will invariably subject the agency to
            additional compelling legal claims by conservation and animal protection organizations.•

     Hunting method practicality:
     Most who addressed this issue stated that baiting is either a practical, effective method or the only effective
     method to hunt bears, especially in spring and in remote terrain. Several stated that though effective, it is
     difficult, with no guarantee of success. Two stressed its importance to a bow hunter's chance of success.
     One said it was lmpol'tantto hunters 'like myselfwho are partially disabled and cannot move about in the
     woods normally.' One called hunting (any method) a 'Successful and effective game management tool.'
     Ar.least two respondents indicated bear baiting 'allows for better game management.•One said 'baiting
     wiUencouragebear killers from other places to come here.•

     lllacellaneow comments:
     Ar.least four respondents said baiting causes resource damage as ORVstraverse wet·ground in spring
     to establish bait stations. One stated, 'It is reasonableto expect that as a result of the proposed action,
     more people wil bait. Increased baiting will lead to increases in littering problems, more user conflicts,
     additional ORV damage, and increased bear mortality.•          ·

      One respondent stated that a •commercial group• moved 'Very quickly to take advantage of all available
      game to accommodatea 'rich dude's' need' for a trophy. Another said, 'Tourism operators regularly
     ·complain about disgusting bait stations.• Another said, 'The allowance of baiting will facilitate poaching of
      bears.'                               .

     Another respondent said bear baiting 'is not the type of 'recreation' I want to see on national forest lands.
     Types of recreation should not be allowed that infringe upon all other users of the forest.

     ~menta     oil state regulations:
     *      WISCOOSin  has one of the most restrictive baiting laws in effect in the nation. Our hunters are held
            to restrictive standards, as to what baits may be used, and as to the quantity of bait used. Strict
            enforcement has permitted the State to exercise good control in the state of Wisconsin.•


                                                           20
                                                                    Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
*    -Our (Utah] Wildlife Board and agency personnel recognize concern of land management agencies
     for this practiee and we require 'Written permissionfrom the appropriate landowner or land-managing
     agency' beforewe willissue a permit for baiting.•

Suggestion,:
*     "Settingnew rules and guidelines such as using a barrel, and removing the remains at the end of
     the seasonto restore the site so as not to offend others could be a happy medium.•
*    Closingforestroads would make the proposal less controversial, as bait hunters wouldn't walk tar
     to set up stations.
*    •End bear baiting as a recreational hunting/pursuit method. This does not inherently preclude bear
     management or bear hunting, but does meet a plethora of significant ecological/ecosystem concerns
     and broad spectrum ·of cultural values associated with wildlife.•

Response

      Biological facts/opinions

               State agencies take many of the points in this section into consideration when establishing
               seasonsand methods of hunting. Many of the points have been addressed in previous
               responses.

      Philosophical reasons (general)

               The Forest Service concern with baiting is its relationship to protection of national forest
               resources. It Is not our intent to evaluatethe ethical implications of baiting and it is the States
               responsibility to addressthe biological implications of using baiting as a hunting method.

      Policy

               The final policy is not intended to determine if the practice of using bait in hunting is to be
               allowed on NFS lands, but how the use of bait is to be regulated. The use of bait in hunting,
               generally,is not ~rary to Federal interests. The final policy acknowledges that State fish
               and wildlife agencies have the primary responsibility for protecting and management of
               wildlife populations on NFS lands, including adoption of State fish and wildlife laws and ·
               regulations affecting the taking of resident game animals.

      Hunting Method Practicality

               These comments focused on the effectivenessof baiting which is a part of the hunting methods
               regulatedby the State agencies.

      Miscellaneous comments

               Damagefrom ORV use is regulated through travel management plans on National Forest
               Systemlands. It is not prudent to eliminate activities such as hunting, fishing, and camping
               to control ORV use. State agencies have objectives for bear populations that may included
               lowering,raising, or maintain existing mortality rates.




                                                        21

                                                                  Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
      Comments on State Regulations

               We concur. and support the States in the enforcement of their regulations on baiting.

      Suggestions

               The guidelines suggested are in place in many of the States. The policy provides for working
               with the States where regulations are not sufficient regarding public safety, administration,
               or are not consistent with other federal laws. There are views held as strongly that baiting is
               legitimate as viewS that is it not.


POPULATIONDECIMATION/SPECIES
                           VIABILITY(BAIT 702) [28 total comments]

Many respondents expressedconcern about the population decimation of the bear and other species.
They believebear baiting would cause a decline in wildlife populations, including endangered species,
by allowingthem to be easily and unknowingly over-hunted and that wild animals gather at bait stations
and are shot by hunters, by accident or not. It was stated that new technologies in hunting make the kill
quick and efficient.                                                                  ·

Some felt that bailing would facilitate the poaching of _blackbear, grizzly bear, and other species. Quick
profitsfor bear parts on the Asian market was a concern.
The possibility of female animals being lured and killed while the young were hidden was discussed. The
young wouldbe leftto starve, further decimating the population of wild animals of all kinds. The statement
of ability to identify the gender of a bear from a tree stand was challenged.

One reason given in favor of baiting was the luring and killing of boars in early spring before the sows
with cubs leave the den. This gives the cubs a better chance of survival, since boars are known to kill
cubs.
                        .       .               .
A Minnesota respondent believes that bail hunting in his State has caused no adverse effects.

More studies   on the       effects of bear baiting on the populations of bear in general were requested.

Response

      Comments in this section refer to hunting, mortality of bears and other wildlife, poaching, hunting
      of bears for parts for profit,and killing of female bears with cubs. All of these activities fall under
      State authority and they are aware of the issues. These are not activities that fall under the authorities
      or responsibility of the Forest Service.


DECIMATIONOF BLACK BEAR POPULATION(BAIT 703) (109.total comments]

Many of the respondents believed that bear baiting is unsporting and an extremely efficient hunting practice
that could decimate black bear populations and also threaten other animals,·including threatened and
endangered species, by attracting them to bait stations where they could be killed by hunters. Bear baiting
increases the harvest of bears without providing accurate information on how many bears actually occupy
the ecosystem.                                                               ·

One person stated "this outrageous practice is certainly not a conservation procedure, but an all out
slaughter and decimation of our black bear population.•

                                                           22

                                                                    Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
Viabilityof the Species:
Others believe baiting has.a more positive effect.on the health and survival of the hunted species than
any other hunting method. Baiting also helps supplement bears diets until other natural foods such as
wild berries are ripe. The hunting methods an agency uses as conservation tools should be evaluated on
value to the species being hunted and not be influenced by political organizations such as the Fund for
Animals. The Forest Service must become active in guaranteeing the survival of black bears by ending
baiting and hounding on its lands.

The agency must not rely on the States to offer assurances that the bears will not be overhunted because
the states do not share the USFS's mandate to maintain a "viable" or "well distributed• population of bears.
See 36 CFR S219.19.

Some of the respondents gave examples of bear baiting in their respective States, and while some didn't
appreciatethe fact that their State allowed this practice, others felt that with good management, the bear
population could be controlled: i.e., •...the viability of the black bear in Wyoming is not threatened by the
use a baits ...•; "the Wisconsin Department of Natural Resources has done an excellent job of controlling
the bear population"; studies in Minnesota have shown that feeding or baiting is not detrimental to the
black bear population and if anything it helps them survive the harsh winters.•

Response

       The comments expressed here are referring to concerns about decimating black bear populations.
       This is a State responsibility. All States have black bear management plans that address black
       bear populationobjectives and appropriate harvest levels.                            ·

       Viability   a the -Species
              The focus of these comments is on. relationship of hunting to the health of black bear
              populations. This is a State responsibility, not within the authority of the Forest Service. 36
              CFR S219.19 requires that that the Forest Service maintain habitat for viable populations.
              This requires that we assure that habitat is available to support viable populations but does
              not require we do oversight of State agencies hunting regulations to assure viability of the
              hunted species. Other laws, such as FLPMA,and existing Memorandums of Understanding
              make this clear. Hunted populations as well.as un-hunted populations of wildlife fluctuate.
              The States have very good, long standing techniques for assessing the eff~s of hunting
              on big game populations and are continually alert to population status. Some States also
              have research being conducted on black bears to provide·additional information.


GRIZZLYBEAR POPULATIONDECIMATIONAND SPECIESVIABILITY(BAIT 704) [13 total comments]

Grizzly bears are sometimes attracted to bait stations and illegally shot by hunters. This may have a significant
impact on the grizzly population. There was general agreement that bear baiting should not be allowed
in areas where grizzly bears still exist. Bait is a favored technique for poachers and poaching is a serious
threat to the grizzly. The Forest Service should provide leadership in insuring that bear baiting does not
lead to negative impacts on grizzly bear populations.

Several respondents believed that bear baiting increased the likelihood of forced relocations and grizzly
mortality by increasing chances for bear/human conflict.




                                                       23

                                                               Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
 Response

        The Forest Service and the States share the concern about baiting for black bears in grizzly habitat.
        Nearly all exthe occupied grizzly habitat has been closed to bear baiting and the small portion
        that has not has special requirementsand education programs for hunters.


 CONDrrlONING SEARS AND OTHER ANIMALS TO HUMAN FOOD SOURCES (705) [230 total comments]

 A majority exletters received included comments about conditioning bears to human food sources. The
 practice exbaiting may  condition bears and other animals to human food, odors and presence, placing
 humans in jeopardy and resulting in costly relocation of the bear or lethal control measureswhen the
 bear is perceivedto be a nuisance.

 One person felt it was unconscionablywrong to condition bears to human food sources while others ·
 believed that 'baiting- teaches the bear tc, fear bait sites-and results in loss of habitat.

 *      'Bear habitu~ion to human food·may lessen an animals' natural avoidance of people and •this
        leads to safety problems.•
 *      rrhe Forest Service and other government agencies wisely discourage the public from feeding
        bears as this is a dangerous practice which results in the animal becoming conditioned to 'easy'
        to get food. The Friends of.Animals believethe same situation may develop from the bait stations.•
 *      'Since dead livestock is a common bait used in the West, it may condition bears to livestockas an
        easy food source and increaserural residentialand ranching conflicts between humans and bears.•

 On the opposite side at least one respondent stated that since baits are only used for a month.or two
 during the season, baiting does not make a bear dependent on human food sources or bait stations.

 Response

        While there is some likelihoodthat baiting could increase animal habituation to human foods by
        bears that come to bait stations,there is no evidencethat it creates the same kind of problems
        that are experiencedwhen human foods are availablefor long periods of time. Conditioning of
        bears to human foods has normallyoccurred becauseof campgrounds,garbage dumps, or housing
        developments in bear habitat where the food is availablefor long periods of time and little harm
        comes to the animal in the process of getting-it. Bear baits, in comparison, are small quantities of
        food and placed out for a short duration. Livestockgrazing has been going on in bear habitat for
        a half centuryor better in areas where bait has been used. While some predation on livestock
        occurs, It is not likely caused by baiting as much as it is related to the fact that calves or sheep
        are easy preyfor bears.




 REDUCINGERRORIN KILL (BAIT 706) [525 total comments]

 Most respondents mentioned being able to identify and avoid shooting lactating females and females in
 general as an important benefit of bear baiting. On the flip side, the commentwas made that it is impossible
 for a hunter, from a vantage point in a tree, to determinethe gender of a bear.

. The next most frequently mentioned benefits of bear baiting include: it allows better shot placement;
  reduces the woundingrate and improvesthe possibility of a clean kill; and gives hunters the time and

                                                     24

                                                               Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
the view to determinethe age of bear-at-baitand the species, thereby avoiding kills of young bear and
protectedspecial

Severalrespondentsmentioned that hunters using short-rangeweapons - such as bow and arrow -
must use baiting almost exclusively
                                  in order to get close enough to bears to be within effective killing
range.

Response

      Effectivenessof baiting relating to wounding loss, identification of the animal, its age or sex·is
      Informationdirectlyrelatedto hunting techniques and_is !')Otwithin the authority or responsibilityof
      the Forest Service_but lies with the States to administer.


SAFETYFOR BEARS(707) [43 total comments]

The respondents·felt that a bear that became conditioned to human foods, i.e., bait stations, would lose
its natural fear d people and often become a •pesr or threat to human safety and subsequently be kiUed.
Most d the comments were similar to the following:
        "They raid campsites, garbage dumps and rural communities.Then they become 'problems' and
        are oftenkHled.•

The respondents stated bears may travel miles outside their normal ranges, attracted by the smell of
bait, orthey mayraid campsites or homes. This can prove extremelydetrimentalto the bears and create
a situation where the bear is alwaysthe loser.

                                                                                           causes
The respondents felt baiting tends to add stress to a bears usually solitary life because it      adult
bears to come into close contact with other bears, a very atypical behavior in the wild which may lead to
fights betweenbears and even death; bear habitat is alreadyfragmented due to roads, summer homes.etc.
Baiting only further disturbs and diminishes habitat causing even more stress on this -very stressed"
species.

Two comments were received about selling bear body partS.

       "Bearsare hunted for their body partS which are used in oriental medicine.Often this hunting is
       11.........
       0-V--••
               .
      •...our country'sbear populations are threatened by poachers,whose trade in bear parts is as
      well-organized,   as lucrative,(for them), and as vicious and dangerous as the drug trade everthought
      of being. Our bears need protection from poachers and from cowardly hunters who shoot them
      •like fish in a barrel.•

_One respondent felt that since State and Federalwildlife agencies do not allow the feeding a,:idshooting
 d ~ animals other than bears; the same standard of protection should apply to bears. Feeding
 any animal is a veritabledeath sentence for that animal.
Anotherrespondentstated biological research shows the deleterious effects of human type food sources
on bear populations.

Four (4) respondents were concerned that a spring bear season was permitted at all. The female bear
comes out of her den with cubs, she gets killed by hunters at a bait station and her cubs starve to death
orget ripped apart by hunting dogs.

                                                    25

                                                            Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
One   person
          commented
                  he didn't        believe preservationist groups like the "Fund for Animals" have the
welfarec:Aourbear population in mind simply because the information they rely on is not factual.

Response

       Comments in this section regarding food habituation have been addressed in 705. The comments
       regarding selling of bear parts arid poaching are activities regulated by the State agencies, not the
       Forest Service. Allowing the hunting of bears in the spring is controlled and regulated by the State
       agencies, not the Forest Service.


HUMANHEALTH
          AND SAFETY(BAIT 708) (58 total comments]

Many c:Athe letter writers were concerned about the conflicts bet'Ween bears and people. Most felt that
bears that had been conditioned to human food and smell would lose their natural fear of people and
could prove dangerous for humans. This could make the forests unsafe for the thousands of families who
enjoy the natui:al beauty of the forests.·

There was general agreement that the practice of bear baiting will have significant adverse affects on the
human environment by increasing the conflicts between bears and people.          ·

Respondents felt baiting tends to "lure• bears out of their natural habitat and place them near human
activity and they often become pests or a threat to human safety. To allow so many bait hunters to maintain
bait stations on public lands is dangerous and irresponsible. Both bears and humans suffer. Baiting may
actually make the Forest Service liable should a visitor be attacked or killed in an area where baiting is
practiced. They wondered if you value a human life more than a bear?

Most respondents stated that habituating bears to human food may lead to raids on campsites, homes,
and livestock depredation resulting in dangerous conformations with human beings.

There was·considerable concern that if bear baiting was. not allowed, the bear population would increase
causing more encounters with humans because of lack of habitat and range.

Several c:Athe respondents who favored bear baiting felt that baiting was not a safety issue. They had
walked in on bait stations many times and had not t:>eenthreatened by a bear.

Response

       The Forest Service is not aware of any known human deaths recorded as a result of a non-hunter
       coming into contact with a bait on National Forest System lands. The Forest Service policy and
       State regulations recognize human safety as a concern. In most cases State regulations do not
       allow the placement of baits near campgrounds, trails, and water. Under the final policy, if human
       safety concerns develop the Forest Service would work with the State agencies to address the
       issueor would utilize closure orders in localized areas to reduce the hazards.


GARBAGE/urrER (BAIT 709) (162 total comments]

Approximately 1/3 of the comments were in opposition to bear .baiting, maintaining that it gives credence
to legalized garbage dumps which in tum give people the "right" to dispose of unwanted, unsightly garbage
in the name c:Abear baiting. Th~ point also came up a number of times that the bear baiting practice


                                                     26

                                                             Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
•




    gavepeople the right to litter where the forest user doing the same thing would be fined and asked to
    clean up the measthey ·1ett1

    Only two commentsshowed any kind of favorablecommenttoward retaining bear baiting period.

    Six respondents stated that the environmentis damaged enough without adding this unnecessaryaspect
    to it.

    One personstated that we (USFS)should heed the action of the National Parkswhen they removed
    open garbage dumps to •untrain•bears to scavengefor discarded human food.

    Anotherstatementthat seemedto surface a number of times was that the nationalforest does not belong
    exclusivelyto hunters, but to the public in general and these people should have an equal •say• in the
    use of bear bait in the NationalForestSystem.These people felt that it encouragedhuntersto leavetheir
    garbage in the woods along with the bear bait.                                                .

    As an example, 8the last thing our forests need are barrels of rotting food left out to attract bears•would
    be an averagestatement in this category.

    Most comments referredto bear baiting as an unsanitarypractice which should be done away with.




    Comments:

    *        The Wyoming Game and Fish Commissionhas promulgatedthe necessary regulationsto address
             concemsof the ForestServiceregardinglittering.The commissionhas also providedin that regulation
             for the number of baits per square mile which are allowed,.distancesfrom water, campgrounds,
             picnic areas,trails and notificationof locations of_such bait stations.
    *        Bait hunting for black bear represents just 1.2% of all hunting in Washingtonstate, and yet these
             3,500 hunters generate,by conservativeestimate, more than 7,000 piles of rotting food, animal .
             corpses, and garbage on publicly managed land.
    *        Forest personnel visited a bait station on the Bridger-TetonNational Forestin Wyoming,and found
             1/3 of a horse stuffed in a barrel.The head wastied to a nearby tree. A non-hunterwould be heavily
             fined for this kind of contamination of a national forest • This is a big problem.
    *          The USFSmust explain how it intendsto avoid the •indiscriminate•littering problem encountered
             with state-regulatedbaiting in the past. Withoutsuch an explanation,the agency's policy can only
             be consideraclarbitrary and capricious.                    .                                   .
               ...a •Memorandum     of Understanding•(MOU)betweenthe USFSand the State will not assurethat ·
             the pnMOUS•indiscriminatelittering•problem does not recur because an MOUonly representsan
             agreementand does not assure that funding or personnelwill actually be committed by the State
             to propet'tf manage bear baits.

    Response

             Materialsused for baiting are similarto garbagebut a bait station is not the samething as a garbage
             dump. Bait not properly placed or removedis consideredgarbage.and the hunter placing the
             material.can be prosecuted.Under the final policy the ForestServiceswould work with the ~tates,
             If they do not already have regulations,to address the placementand removalof baits to minimize
             problems-with garbage.Other Forestusers also create garbage,·and they, like a baiter, are required
             to properly removeor dispose of it.             ·


                                                         27

                                                                   Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
                                                 ETHICS
GENERAL
      COlflfENTS·(801)[341 total comments]

The overwhelming majority of respondents who specifically addressed the ethics of bear baiting said they
found it •unethical,••inhumane,•and •unsporting.•Re~         ranged from •animals are sentient beings;..with
a right to live their lives unmolested"to hunters"Shouldhaveto work for their prey the sameas any predator.•
Some respondents likened the practice to •shooting fish in a barrel.• Another reminded that baiting •goes
against bear policy which is not to feed bears human food.• One comment _whichreflects the sentiments ·
of over300 comments is •Bear baiting is unnecessary,cn.,el,polluting, and exceedingly offensiveto the
large majority of national forest users.•                                                ·
Some respondents indicated that •bear baiting is not an 'ethics' problem.• Others stated that baiting is a
traditional, ethical and sportsmanlike hunting method.

Sugge.UO(IS:
*    Several respondents point out that baiting for other species has been outlawed for ethical reasons
    ·and urged the ban be extended to bear baiting.
*    One said that the Fish and WildlifeServiceused a policy of fair chase an~ ethical conduct in regulating
     hunting on ~ wildlife refuges and urged the Forest Service to do the same.

Response

      It is not within·the authority of the Forest Service to regulate hunting methods. People who feel
      baiting is unethical, inhumane, and unsporting can work with the hunting community and State
      agenciesto express their concerns.


                                   ECOSYSTEMMANAGEMENT·
GENERAL
      COlflfENTS(EM901) [16 total comments].

The majority of comments in EM 901 stated that bear baiting has negative implicationsfor ecosystem
management. However,      most of the comments were general in nature, indicating that bear baiting disrupts
the social and ecological   balance of the forest environment,and stresses populations of·bears. However,·
a few respondents made moredetailed comments.One respondent noted that •[bear baiting] pulls bears
from their normal range to sites of increased vulnerability,it causes un-natural congregations of animals,
it detrimentally alters bears behavior including intra and interspecific relationships.•Another noted that
'bear baiting is inconsistent with the USFS's ecosystem management policy... bear baiting is neither
biologically sound nor socially acceptable.•.•

Two respondentsstated that bear baiting does not have environmentalimpacts. One commented that
bear baiting does not degrade bear habitat or negativelyaffect animal populations, acknowledging that
such impacts do not occur when the practice is used in a responsible manner.

Response

      Ecosystem management is based on sustainabilityand recognizing that people are part of the
      ecosystem. The purpose of the Forest Service is to promote the sustainabilityof ecosysterris and.
      to provide excellent public service through conservationleadership. Our land ethic is to promote
      the sustainability of ecosysterris by ensuring their health, diversity, and productivity. Baiting, where


                                                     28

                                                              Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
       properly regulate, is not known to affect ecological processes. The final policy clearly reflects the
       purposeand mission of the Forest Service.


BIOLOGICALDNERSITY(EM 902) [3 total comments)

There was no consensus among the comments. One respondent commented that "there are obviously
no biologicalreasons to further regulate bear baiting.•Another stated that• ...bear baiting leads to imbalances
in nationalforest ecosystem...• Neither respondent elaborated on their comments.

 Response

       Refer to comments for 901


 ECOLOGICALPROCESSES(EM 903) [19 total comments]

 All respondentsnoted that bear baiting has negative effects on ecological processes. The majority of the
 comments were substantive in nature.Two respondents noted that bear baiting can "fragment' bear habitat,
 forcing bears to congregate/concentrate in smaller areas, resulting in increased stress and/or mortality.
 Severalothers·addressedthe behavioral changes associated with bear baiting, including •a1teringtheir
 patterns of habitatuse,•and •pulling bears...from normal ranges and feeding patterns.• One respondent
 commentedthat •[Bear baiting] subjects bears to 'unnatural' congregation patterns, interactions and
 relationships resulting in additional psychological stress. These impacts are all potentially significant
 ecological impacts.•.

 Two respondents stated that such behavorial changes may result in long-term effects to bears.

 Response

       Bear baitingdoes not fragment habitat. Placing of baits does not alter the habitat as only a small
       site Is used and the habitat Is not altered. Baits are distributed throughout large areas where baiting
       is done on National Forest System Lands so are not likely to •pun      • bears out of their ranges or
       evenconcentrate    a lot of bears in one spot such as the older type garbage dumps did. With baiting
       being·a temporary situation, once the bait is removed it is no longer affecting bear behavior.



                                               ECONOMICS
ALL COMMENTS(1001-1003) [45 total comments)

 Most of the responses centered around three aspects:
       *      Hunters put a lot of money into conservcttionand wildlife management.
       *      Poachers use baiting as an efficient way to secure bears for parts.
       *      Tax dollars should not be used to implement a baiting program.

  One respondent indicated that in Wyoming black bear hunting directly generates over $2.5 million annually,
· with nearty27,000 recreation days spent on it each year. Another respondent stated that "bears kill domestic
  livestockand hunters should be .allowedto bait bearsto help control the population.• Another said eliminating



                                                      29

                                                               Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
baitingwouldeliminate   most black bear hunting, with a resulting loss of licensefees. Another •can understand
the killing d wildlife
                     for subsistence,• but not for any other reason except protection of life or property.

Suggedlona:
*   'Haveus pay a fee to preseive the animals, to negate the need to generate revenue from hunting
       licenses to kill them.•
*      "Closeroads!This would give more monies to actually help bear -what with disappearing habitat
       an~                                                                                    .
*      (Not directlyrelated to the current proposal) 'The problem of bear poaching needs to be addressed.

Response
                                                                                       ..
       It Is recognized that hunters put a lot of money into conservation and wildlife management. Tax
       dollarsspent on implementing the policy would be limited to coordination with the States. The
       ForestService would not spend money on the direct implementation or administration of the baiting
       programsas that would be done by the States who are funded out of hunting and fishing licenses.
       Blackbearhunting does generate income to the States and local economies. The determination
       as to whether to continue to hunt black bears rest with the State agencies and not the Forest Seivice.




                                                      30

                                                              Plaintiffs' Ex. 1, Case No. 1:19-cv-00203-CWD
